Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement (this “Amendment”), dated as of May 15,
2020, is made by and among REGIS CORPORATION, a Minnesota corporation (the
“Borrower”), each Subsidiary Guarantor (as defined in the Credit Agreement),
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States (“Bank of America”), in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement) (in
such capacity, the “Administrative Agent”), and each of the Lenders signatory
hereto.

W I T N E S S E T H:

WHEREAS, each of the Borrower, the Administrative Agent, and the Lenders have
entered into that certain Credit Agreement dated as of March 26, 2018 (as
amended by that certain Amendment No. 1 to Credit Agreement, dated as of
April 25, 2018 and as in effect immediately prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”; the Existing Credit Agreement as
amended by this Amendment, the “Credit Agreement”; capitalized terms used in
this Amendment not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement); and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth herein, and the Lenders party hereto have agreed to such
amendments subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.    Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

(a)    The body of the Existing Credit Agreement (excluding the Schedules and
Exhibits thereto) is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Credit Agreement
attached hereto as Annex I;

(b)    Exhibit D to the Existing Credit Agreement (Form of Compliance
Certificate) is amended such that, after giving effect to all such amendments,
it shall read in its entirety as set forth on Exhibit D attached hereto;

(c)    Exhibit F to the Existing Credit Agreement (Form of Guaranty) is amended
such that, after giving effect to all such amendments, it shall read in its
entirety as set forth on Exhibit F attached hereto;

(d)    A new Exhibit H (Form of Cash Flow/Liquidity Certificate) is added to the
Existing Credit Agreement to read in its entirety as set forth on Exhibit H
hereto;

(e)    Schedule 5.17 to the Existing Credit Agreement (Subsidiaries; Equity
Interests; Loan Parties) is amended such that, after giving effect to all such
amendments, it shall read in its entirety as set forth on Schedule 5.17 hereto;



--------------------------------------------------------------------------------

(f)    A new Schedule 1.02 (Mortgaged Properties) is added to the Existing
Credit Agreement to read in its entirety as set forth on Schedule 1.02 attached
hereto.

2.    [Reserved].

3.    Effectiveness; Conditions Precedent. This Amendment shall become effective
upon satisfaction or waiver of the following conditions (such date, the
“Amendment No. 2 Effective Date”):

(a)    the Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or electronic (pdf.) transmissions (to be followed when
reasonably practical by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the applicable Loan Party, each dated the
Amendment No. 2 Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Amendment No. 2 Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i)    executed counterparts of this Amendment signed on behalf of (A) the
Borrower, (B) each other Loan Party and (C) Lenders constituting Required
Lenders;

(ii)    executed counterparts of the Guaranty;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing in its jurisdiction of organization,
including certified copies of each Loan Party’s Organization Documents, and
certificates of good standing;

(v)    a favorable opinion of Weil, Gotshal & Manges LLP, counsel to the Loan
Parties, and Faegre, Drinker, Biddle & Reath LLP, counsel to the Loan Parties,
each addressed to the Administrative Agent and each Lender;

(vi)    executed counterparts of the Security Agreement and the Pledge
Agreement, together with:

(A)    proper UCC financing statements in form appropriate for filing under the
UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement and
the Pledge Agreement, covering the Collateral described therein; and

(B)    any Notice of Grant of Security Interest in Patents, Trademarks or
Copyrights required by the Security Agreement; and

(vii)    a Perfection Certificate in form and substance reasonably satisfactory
to the Administrative Agent executed by each of the Loan Parties.

 

2



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower has, and has caused its Subsidiaries to
move their respective Cash and Cash Equivalents to one or more accounts
maintained with the Administrative Agent or, except with respect to deposit
accounts with aggregate balances not in excess of $5,000,000 for all such
accounts, subject to account control agreement in form and substance reasonably
satisfactory to the Administrative Agent in accordance with the requirements of
Section 6.13(b)(i) of the Credit Agreement.

(c)    (i) The Borrower shall have paid any fees (including fees to the Lenders)
required to be paid on date hereof pursuant to that certain Engagement Letter
dated as of May 8, 2020 by and among the Borrower and Bank of America, N.A.; and
(ii) all other fees and expenses payable to the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent to the extent due
and payable under Section 10.04 of the Credit Agreement) estimated to date and
for which invoices have been presented prior to the date hereof shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses)).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment No. 2 Effective Date specifying its objection thereto.

4.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, each Loan Party represents
and warrants to the Administrative Agent and the Lenders as follows:

(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct on and as of the
Amendment No. 2 Effective Date, after giving effect to the amendments
contemplated hereby, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes hereof, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(b)    this Amendment has been duly authorized, executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of such
parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application; and

(c)    after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

5.    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or

 

3



--------------------------------------------------------------------------------

commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

6.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms. The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Lender under the
Credit Agreement or any of the other Loan Documents.

7.    Governing Law; Jurisdiction, Etc.. This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York, and shall be further subject to the provisions of Sections 10.14 and 10.15
of the Credit Agreement.

8.    Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9.    References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby. The rules of
interpretation set forth in Section 1.02 of the Credit Agreement shall be
applicable to this Amendment.

10.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.

11.    No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Existing Credit Agreement or of any
of the other Loan Documents or any obligations thereunder. Each Loan Party
hereby (a) affirms and confirms each of the Loan Documents to which it is a
party and its Obligations thereunder, (b) affirms that it has the right, power
and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment and
(c) agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document shall continue to be in full force and effect.

12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

13.    Release. For good and valuable consideration, the sufficiency of which is
hereby acknowledged, each of the Loan Parties hereby voluntarily and knowingly
releases and forever discharges the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender, the Swing Line Lender and the L/C Issuer,
and each Related Party of any of the foregoing Persons (each, a “Lender Party
Released Person”), from all possible claims, demands, actions, causes of action,
damages, costs, expenses and liabilities whatsoever, known or unknown,
anticipated or unanticipated, suspected or unsuspected, fixed, contingent or
conditional, at law or in equity, originating at any time on or before the
Amendment

 

4



--------------------------------------------------------------------------------

No. 2 Effective Date, that in any way relate to or arise from this Amendment,
the Credit Agreement, any other Loan Document, any Credit Extension or any
transactions contemplated hereunder or thereunder, which such Loan Party may
have against any Lender Party Released Person and irrespective of whether or not
any such claims arise out of contract, tort, violation of law or regulations, or
otherwise, including the exercise of any rights and remedies under this
Amendment, the Credit Agreement or any other Loan Document, or the negotiation,
execution or implementation of this Amendment, the Credit Agreement or any other
Loan Document. This paragraph shall survive the termination of each Loan
Document and the repayment, satisfaction or discharge of the Loans and other
Obligations.

14.    Post-Closing Matters. The Borrower covenants and agrees that promptly,
and in any event within the time allotted to the Borrower pursuant to Annex II
(or such longer time period agreed to by the Administrative Agent in its sole
discretion), the Borrower will deliver, or cause to be delivered, to the
Administrative Agent each of the agreements, instruments and other documents
(each in form and substance reasonably acceptable to the Administrative Agent)
set forth on Annex II, or otherwise satisfy, those items set forth on Annex II;
provided that any failure to deliver the agreements instruments and other
documents set forth on Annex II within the time period required by this
Section 14 shall constitute an immediate Event of Default under the Loan
Documents.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers as of the day and year first above written.

 

BORROWER: REGIS CORPORATION By:  

/s/ Kersten Zupfer

Name:   Kersten Zupfer Title:   Executive Vice President and Chief Financial  
Officer GUARANTORS: REGIS CORP. SUPERCUTS, INC. SUPERCUTS CORPORATE SHOPS, INC.
THE BARBERS, HAIRSTYLING FOR MEN & WOMEN, INC. REGIS LLC FREMONT SOFTWARE LLC
ROOSTERS MGC INTERNATIONAL LLC RPC ACQUISITION CORP. RPC CORPORATE SHOPS, INC.
FIRST CHOICE HAIRCUTTERS (INTERNATIONAL) LLC CUTCO ACQUISITION CORP. FIRST
CHOICE HAIRCUTTERS, LTD. REGIS HOLDINGS (CANADA), LTD. MAGICUTS, LTD. SUPERCUTS
CORPORATE SHOPS, INC. PUERTO RICO By:  

/s/ Kersten Zupfer

Name:   Kersten Zupfer Title:   President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as Administrative Agent By:  

/s/ Gavin Shak

Name:   Gavin Shak Title:   Assistant Vice President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a Lender and an L/C Issuer By:  

/s/ Mark Halmrast

Name:   Mark Halmrast Title:   Managing Director

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Stephen J. Jones

Name:   Stephen J. Jones Title:   Senior Vice President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christopher D. Zumberge

Name:   Christopher D. Zumberge Title:   Senior Vice President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Michael Thomas

Name:

 

Michael Thomas

Title:

 

Senior Vice President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

FLAGSTAR BANK FSB, as Lender By:  

/s/ Elizabeth K. Hausman

Name:   Elizabeth K. Hausman Title:   First Vice President

Regis Corporation

Amendment No. 2 to Credit Agreement Signature Page



--------------------------------------------------------------------------------

Annex I

Credit Agreement as Amended by Amendment No. 2

(see attached)

 



--------------------------------------------------------------------------------

EXECUTION VERSION

Annex I

to Amendment No. 2 to Credit Agreement

 

 

 

Published CUSIP Numbers:

Deal: 75918RAE3

Revolver: 75918RAF0

CREDIT AGREEMENT1

Dated as of March 26, 2018

(as amended by Amendment No. 1 to Credit Agreement dated as of April 25, 2018
and

AMENDMENT NO. 2 TO CREDIT AGREEMENT DATED AS OF MAY 15, 2020)

among

LOGO [g837546img001.jpg]

REGIS CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BofA SECURITIES, INC.

and

KEYBANC CAPITAL MARKETS INC.

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

1 

This Credit Agreement is conformed to give effect to Amendment No. 1 dated as of
April 25, 2018.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS      1  

1.01  

  Defined Terms      1  

1.02  

  Other Interpretive Provisions      2632  

1.03  

  Accounting Terms      2733  

1.04  

  Rounding      2733  

1.05  

  Exchange Rates; Currency Equivalents      2833  

1.06  

  Request for Alternative Currencies      2834  

1.07  

  Change of Currency      2935  

1.08  

  Times of Day      2935  

1.09  

  Letter of Credit Amounts      2935  

1.10  

  Interest Rates      35   ARTICLE II.       THE COMMITMENTS AND CREDIT
EXTENSIONS      2935  

2.01  

  Committed Loans      2935  

2.02  

  Borrowings, Conversions and Continuations of Committed Loans      3036  

2.03  

  Letters of Credit      3137  

2.04  

  Swing Line Loans      3945  

2.05  

  Prepayments      4247  

2.06  

  Termination or Reduction of Commitments      4349  

2.07  

  Repayment of Loans      4349  

2.08  

  Interest      4350  

2.09  

  Fees      4451  

2.10  

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     4551  

2.11  

  Evidence of Debt      4552  

2.12  

  Payments Generally; Administrative Agent’s Clawback      4652  

2.13  

  Sharing of Payments by Lenders      4754  

2.14  

  Increase in Commitments      4854  

2.15  

  Cash Collateral      4955  

2.16  

  Defaulting Lenders      5056   ARTICLE III.   TAXES, YIELD PROTECTION AND
ILLEGALITY      5259  

3.01  

  Taxes      5259  

3.02  

  Illegality      5663  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

3.03

  Inability to Determine Rates      5763  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      5965  

3.05

  Compensation for Losses      6067  

3.06

  Mitigation Obligations; Replacement of Lenders      6167  

3.07

  Survival      6168   ARTICLE IV.   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     6168  

4.01

  Conditions to Effectiveness of Agreement      6168  

4.02

  Conditions to all Credit Extensions      6370   ARTICLE V.   REPRESENTATIONS
AND WARRANTIES      6370  

5.01

  Existence, Qualification and Power      6470  

5.02

  Authorization; No Contravention      6471  

5.03

  Governmental Authorization      6471  

5.04

  Binding Effect      6471  

5.05

  Financial Statements; No Material Adverse Effect      6471  

5.06

  Litigation      6572  

5.07

  No Default      6572  

5.08

  ERISA Compliance      6572  

5.09

  Use of Proceeds; Margin Regulations      6673  

5.10

  Title to Properties      6673  

5.11  

  Taxes      6673  

5.12  

  Environmental Compliance      6673  

5.13  

  Labor Relations      6774  

5.14  

  Regulated Entities      6774  

5.15  

  No Burdensome Restrictions      6774  

5.16  

  Copyrights, Patents, Trademarks and Licenses, etc      6774  

5.17  

  Subsidiaries      6774  

5.18  

  Insurance      6775  

5.19  

  Swap Obligations      6875  

5.20  

  Solvency      6875  

5.21  

  Full Disclosure      6875  

5.22  

  Taxpayer Identification Number; Other Identifying Information      6875  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page       

5.23

  OFAC      6875  

5.24

  Anti-Corruption Laws      6875  

5.25

  Not an EEAAffected Financial Institution      6876  

5.26

  Perfection of Security Interests      76   ARTICLE VI.   AFFIRMATIVE COVENANTS
     6876  

6.01

  Financial Statements      6976  

6.02

  Certificates; Other Information      6977  

6.03

  Notices      7078  

6.04

  Preservation of Existence, Etc      7179  

6.05

  Maintenance of Property      7180  

6.06

  Insurance      7180  

6.07

  Payment of Obligations      7280  

6.08

  Compliance with Laws      7280  

6.09

  Compliance with ERISA      7280  

6.10

  Inspection of Property and Books and Records      7280  

6.11

  Environmental Laws      7281  

6.12

  Use of Proceeds      7381  

6.13

  Collateral; Deposit Accounts; Further Assurances      7381  

6.14

  Guaranties      73     Additional Subsidiary Guarantors      83  

6.15

  Anti-Corruption Laws      7384  

6.16

  Payment of Senior Notes      73     Maintenance of Insurance      84  

6.17

  Information Regarding Collateral      84  

6.18

  Further Assurances      84  

6.19

  MIRE Events      84  

ARTICLE VII.

  NEGATIVE COVENANTS      7485  

7.01

  Limitation on Liens      7485  

7.02

  Disposition of Assets      7586  

7.03

  Consolidations and Mergers      7587  

7.04

  Loans and Investments      7687  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page       

7.05

  Limitation on Indebtedness      7788  

7.06

  Transactions with Affiliates      7789  

7.07

  Margin Regulations      7789  

7.08

  Sanctions      7789  

7.09

  Restrictive Agreements      7889  

7.10

  ERISA      7889  

7.11

  Change in Business      7889  

7.12

  Change in Fiscal Year      7889  

7.13

  Anti-Corruption Laws      7889  

7.14

  Financial Covenants      78     Minimum Liquidity Covenant      90  

7.15

  Most Favored Lender Status      7890  

7.16

  Restricted Payments      7990   ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES
     7991  

8.01

  Events of Default      7991  

8.02

  Remedies Upon Event of Default      8193  

8.03

  Application of Funds      8294   ARTICLE IX.   ADMINISTRATIVE AGENT      8395
 

9.01

  Appointment and Authority      8395  

9.02

  Rights as a Lender      8395  

9.03

  Exculpatory Provisions      8395  

9.04

  Reliance by Administrative Agent      8496  

9.05

  Delegation of Duties      8497  

9.06

  Resignation of Administrative Agent      8597  

9.07

  Non-Reliance on the Administrative Agent, the Arrangers and the Other Lenders
     8698  

9.08

  No Other Duties, Etc      8699  

9.09

  Administrative Agent May File Proofs of Claim      8699  

9.10

  Collateral and Guaranty Matters      87100  

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      101  

9.119.12

  Lender ERISA Representation      87101  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

       Page  

ARTICLE X.

  MISCELLANEOUS      89103  

10.01

  Amendments, Etc      89103  

10.02

  Notices; Effectiveness; Electronic Communication      90105  

10.03

  No Waiver; Cumulative Remedies; Enforcement      92106  

10.04

  Expenses; Indemnity; Damage Waiver      92107  

10.05

  Payments Set Aside      94109  

10.06

  Successors and Assigns      94109  

10.07

  Treatment of Certain Information; Confidentiality      99113  

10.08

  Right of Setoff      99114  

10.09

  Interest Rate Limitation      100114  

10.10

  Counterparts; Integration; Effectiveness      100115  

10.11

  Survival of Representations and Warranties      100115  

10.12

  Severability      101115  

10.13

  Replacement of Lenders      101115  

10.14

  Governing Law; Jurisdiction; Etc      101116  

10.15

  Waiver of Jury Trial      102117  

10.16

  No Advisory or Fiduciary Responsibility      103117  

10.17

  Electronic Execution of Assignments and Certain Other Documents      103118  

10.18

  USA PATRIOT Act      104118  

10.19

  Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
     104118  

10.20

  Judgment Currency      104119  

10.21

  Keepwell      119  

10.22

  Acknowledgement Regarding Any Supported QFCs      119  

 

v



--------------------------------------------------------------------------------

SCHEDULES

1.01

   Existing Letters of Credit

1.02

   Mortgaged Properties

2.01

   Commitments and Applicable Percentages

5.05

   Financial Statements

5.12

   Environmental Matters

5.17

   Subsidiaries and Other; Equity InvestmentsInterests; Loan Parties

7.01

   Existing Liens

7.04

   Existing Investments

7.05

   Existing Indebtedness

10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS

A

   Form of Committed Loan Notice

B

   Form of Swing Line Loan Notice

C

   Form of Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Subsidiary Guaranty

G

   Form of U.S. Tax Compliance Certificate

H

   Form of Cash Flow/Liquidity Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 26, 2018,
(as amended by that certain Amendment No. 1 to Credit Agreement dated as of
April 25, 2018, and that certain Amendment No. 2 Credit Agreement dated as of
May 15, 2020), among REGIS CORPORATION, a Minnesota corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Person” has the meaning specified in the definition of “EBITDA”.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Borrower or the Subsidiary is the
surviving entity.

“Act” has the meaning specified in Section 10.18.

“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Borrower or any Subsidiary that
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Borrower or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and that either (a) is similar to Defaults and Events of
Default hereunder (or the related definitions in this Article I), but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those set forth herein or is more beneficial to the
holders of such other Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
period or is more beneficial) or (b) is different from the subject matter of the
Defaults and Events of Default hereunder (or the related definitions in this
Article I).

“Additional Financial Covenant” means any financial covenant applicable to the
Borrower or any Subsidiary (regardless of whether such provision is labeled or
otherwise characterized as a financial covenant), the subject matter of which
either (a) is similar to that of the covenants in Section 7.14 (or the related
definitions in this Article I), but contains one or more percentages, amounts or
formulas that is more restrictive, or more favorable to the Persons entitled to
the benefits thereof, than those set forth herein or more beneficial to the
holder or holders of the Indebtedness created or evidenced by the document in
which such covenant or similar restriction is contained (and such covenant or
similar restriction shall be deemed an Additional Financial Covenant only to the
extent that it is more restrictive or more beneficial) or (b) is

 

1



--------------------------------------------------------------------------------

a financial covenant that is different from the subject matter of the covenants
in Section 7.14. Notwithstanding the foregoing, any financial covenant in the
Note Agreement shall not constitute an “Additional Financial Covenant”.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially a form approved by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders; provided that
the Aggregate Commitment shall be reduced at such times and in such amounts as
set forth in Section 2.06.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.20.

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euro and Sterling, together with each other currency (other than Dollars) that
is approved in accordance with Section 1.06. As of the Closing Date, Letters of
Credit may be issued in Alternative Currencies, however Committed Loans shall be
available only in Dollars.

“Alternative Currency Equivalent” means, at any time there are Alternative
Currencies in effect, with respect to any amount denominated in Dollars, the
equivalent amount thereof in the applicable Alternative Currency as determined
by the Administrative Agent or the L/C Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, at any time there are Alternative
Currencies in effect, an amount equal to the lesser of (a) $50,000,00025,000,000
and (b) the Aggregate Commitments. The Alternative Currency Sublimit is part of,
and not in addition to, the Aggregate Commitments.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement dated
as of the Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” means May 15, 2020.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section  6.02(a):Average Utilization of
the credit facilities under this Agreement during the most recently ended fiscal
quarter of the Borrower:

 

Level

  

Net Leverage RatioAverage Utilization

   Facility Fee   Applicable
Margin
for LIBOR
+ / Letter
of Credit
Fees   Base Rate
+

I

   Less than or equal to 1.75 to 1.00$200,000,000    0.250.500%   1.253.750%  
0.252.750%

II

   Greater than 1.75 to 1.00$200,000,000 or more but less than or equal to 2.25
to 1.00$250,000,000    0.300.625%   1.453.875%   0.452.875%

III

   Greater than 2.25 to 1.00 but less than or equal to 2.75 to 1.00$250,000,000
or more    0.350.750%   1.654.250%   0.653.250%

IV

   Greater than 2.75 to 1.00    0.40%   1.85%   0.85%

Any increase or decrease in the Applicable Rate resulting from a change in the
Net Leverage RatioAverage Utilization shall become effective as of the
firstsecond Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level IVIII
shall apply as of the firstsecond Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect from the ClosingAmendment No. 2 Effective Date through
the firstsecond Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a) for the fiscal quarter
ending JuneSeptember 30, 20182020 shall be determined based upon Pricing Level
IIII.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, BofA Securities, Inc. (successor to Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement) and KeyBanc Capital Markets
Inc., in their capacities as joint lead arrangers and joint bookrunners.

“Asset Disposition” has the meaning specified in Section 7.02.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Average Utilization” means an amount equal to (x) the sum of each day’s Total
Outstandings as of the end of each such day under this Agreement during the most
recently ended fiscal quarter divided by (y) the number of days in such fiscal
quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Base Rate as so determined would be less than 2.25%, such rate shall be
deemed 2.25% for purposes of this Agreement.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

5



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of Canada or any province thereof.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

“Capital Lease Obligations” means all monetary obligations of the Borrower or
any of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP in effect as of the date hereof, is classified as a capital
lease (a “Capital Lease”).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and (i) backed by the full faith and credit of
the United States or such other countries where the Borrower or its Subsidiaries
have operations, (ii) purchased in the ordinary course of business consistent
with past practices and (iii) having maturities of not more than twelve months
from the date of acquisition;

(b) certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repurchase agreements, bankers’ acceptances and income
annuities, having in each case a term of not more than twelve months, issued by
any Lender, or by any U.S. commercial bank, non-U.S. commercial bank or
insurance company in the ordinary course of business consistent with past
practices having combined capital and surplus of not less than $100,000,000
whose short term securities are rated at least A-1 by Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw Hill Companies, Inc. (“S&P”),
and P-1 by Moody’s Investors Service, Inc. (“Moody’s”) or an equivalent rating
from either S&P or Moody’s; and

(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a tenor of not more than three months.

 

6



--------------------------------------------------------------------------------

“Cash Flow/Liquidity Certificate” means a certificate, duly executed by a
Responsible Officer of the Borrower, appropriately completed and substantially
in the form of Exhibit H.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party or any Subsidiary of a Loan Party,
is a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, or (b) is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent on the Amendment No. 2
Effective Date and is party to a Cash Management Agreement with any Loan Party
or any Subsidiary of a Loan Party in each case its capacity as a party to such
Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01March 26, 2018.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar term referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, each of the other collateral assignments, supplements,
joinders, security agreements, pledge agreements or other similar agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties to secure the
Obligations.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such

 

8



--------------------------------------------------------------------------------

primary obligation, or (iv) otherwise to assure or hold harmless the holder of
any such primary obligation against loss in respect thereof (each, a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered; or
(d) in respect of any Swap Contract. The amount of any Contingent Obligation,
(x) in the case of Guaranty Obligations, shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, (y) in the case of
Contingent Obligations in respect of Swap Contracts, shall be deemed equal to
the aggregate Swap Termination Value of such Swap Contracts, and (z) in the case
of other Contingent Obligations, shall be deemed equal to the maximum reasonably
anticipated liability in respect thereof. For the avoidance of doubt, Contingent
Obligations shall not include any lease obligation of the Borrower or any
Subsidiary of the Borrower for which the Borrower or a Subsidiary is the primary
obligor, including any such lease obligations relating to franchised store
locations of the Borrower or a Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity ” has the meaning specified in Section 10.22(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,

 

9



--------------------------------------------------------------------------------

the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply (and is financially able to comply) with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discontinued Stores” means underperforming stores closed or otherwise disposed
of by the Borrower after the Closing Date, to the extent such stores were
identified in writing by the Borrower to the Administrative Agent immediately
prior to the Closing Date.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time there are Alternative Currencies in
effect, (a) with respect to any amount denominated in Dollars, such amount, and
(b) with respect to any amount denominated in any Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States or Puerto Rico.

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the total, without duplication, of:

(a) net income (or net loss) for such period (excluding any net income (or net
loss) attributable to Discontinued Stores), excluding any gains or losses from
sales of assets and any extraordinary non-cash gains or losses during such
period (provided that the net income of any Person that is not a Subsidiary of
the Borrower shall be included in the consolidated net income of the Borrower
only to the extent of the amount of cash dividends or distributions paid by such
Person to the Borrower or to a consolidated Subsidiary of the Borrower); plus

(b) to the extent included in the determination of such net income (or net
loss), the sum, without duplication, of (i) all amounts treated as expenses for
depreciation (including, without duplication, non-cash losses (net of non-cash
gains) upon the closing and abandonment of any non-franchised store locations),
plus (ii) all amounts treated as expenses for interest paid or accrued, plus
(iii) any make-whole payment or premium paid in connection with any prepayment
of the Senior Notes, plus (iv) all amounts treated as expenses for amortization
of intangibles of any kind, plus (v) all taxes paid or accrued and unpaid on or
measured by income; plus

(c) to the extent included in the determination of such net income (or net
loss), the amount of any other charge in respect of non-recurring expenses for
such period arising in connection with Acquisitions, to the extent approved by
the Administrative Agent and the Required Lenders; plus

(d) to the extent included in the determination of such net income (or net
loss), the sum, without duplication, of (i) cash Reorganization Costs identified
in writing to the Administrative Agent prior to the Closing Date, (ii) cash
Reorganization Costs attributable to Discontinued Stores, provided that, for any
such Reorganization Costs incurred in the measurement period commencing on
January 1, 2018 and continuing thereafter, the amount of such Reorganization
Costs added pursuant to this clause (d)(ii) during any such measurement period
shall not exceed 10% of EBITDA during such period, and (iii) up to $5,000,000 in
the aggregate for such period of (A) other cash Reorganization Costs,
(B) external professional fees and diligence expenses relating to Acquisitions
(whether or not consummated) and (C) other non-recurring cash costs, expenses
and other charges (which may include, but not limited to, legal settlement
costs, severance, executive transition costs and other items described in the
Borrower’s non-GAAP reconciliations included in the Borrower’s earnings
releases); plus

(e) if the Borrower or any Subsidiary acquires a Person (an “Acquired Person”)
in an Acquisition during such period, all of the Acquired Person’s EBITDA
(calculated for such Person as set forth above without giving effect to clause
(c)) for the four fiscal quarters then ended; minus

(f) the EBITDA for the four fiscal quarters then ended attributable to any
Subsidiary, business or division sold by the Borrower or any Subsidiary during
such period; plus

(g) all non-cash losses and expenses and non-cash impairment charges (including
(i) non-cash compensation expense and non-cash impairment of goodwill and other
intangibles or arising in connection with any Joint Venture and (ii) such
losses, expenses and charges related to Discontinued Stores and Franchise
Conversions effected during such period) to the extent deducted in determining
such net income; minus

 

11



--------------------------------------------------------------------------------

(h) all cash payments made during such period that arise out of non-cash losses
or expenses and impairment charges taken in any previous period.

For the avoidance of doubt, EBITDA shall be determined after giving effect on a
pro forma basis to any Franchise Conversions that have been consummated during
such period.

“EBITDAR” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the sum of (a) EBITDA for such period, minus (b) any
Acquired Person’s EBITDA added to the determination of EBITDA for the four
fiscal quarters then ended pursuant to clause (e) of the definition of “EBITDA”,
plus (c) all Rental Expense for such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
personPerson entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), investigation,
cleanup, removal, remedial or response costs, restitution, civil or criminal
penalties, injunctive relief, or other type of relief, resulting from or based
upon the presence, placement, discharge, emission or release (including
intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental, placements, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from any property,
whether or not owned by the Borrower or any Subsidiary or taken as collateral,
or in connection with any operations of the Borrower.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Permits” has the meaning specified in Section 5.12.

 

12



--------------------------------------------------------------------------------

“Equity Interests” has the meaning specified in Section 7.16.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for contributions due in the normal course to a Pension Plan or for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the LIBOR Screen Rate rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for a period equal in length to such Interest Period (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and

 

13



--------------------------------------------------------------------------------

(b) for any rateinterest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

(c) if the Eurocurrency Rate shall be less than 1.25%, such rate shall be deemed
1.25% for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Assets” means, collectively (a) any fee-owned real property other than
Material Real Property, and any leasehold interest in real property, (b) motor
vehicles and other assets subject to certificates of title, except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement, (c) commercial tort claims asserting claims not in excess of
$5,000,000, (c) any property or assets the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, in each case, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or other applicable law,
(d) any particular asset or right under contract, if the pledge thereof or the
security interest therein is prohibited or restricted by applicable law, rule or
regulation (including any requirement thereunder to obtain the consent of any
governmental or regulatory authority), other than to the extent such
prohibition, restriction or requirement is rendered ineffective under the UCC or
other applicable law notwithstanding such prohibition or restriction, (e) any
lease, license or agreement or any property subject to a purchase money security
interest, capital lease obligations or similar arrangement to the extent the
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto, other than to the extent
such prohibition or limitation is rendered ineffective under the UCC or other
applicable law (f) letter of credit rights, except to the extent constituting
support obligations for other Collateral as to which perfection of the security
interest in such other Collateral is accomplished by the filing of a UCC
financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a UCC financing statement), (g) any intent-to-use (or similar) trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” (or similar filing) with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use (or
similar) trademark application under applicable federal law, (h) Equity
Interests issued by any Excluded Subsidiary, other than (x) 65% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of any Excluded Subsidiary, and (y) 100% of the
non-voting Equity Interests in any Excluded Subsidiary and (i) other assets to
the extent that the Administrative Agent determines the cost of obtaining a
pledge or security interest in such asset outweighs the benefit thereof;
provided, that the term Excluded Assets shall not include any proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses
(a) through (g) and (i)(unless such proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses
(a) through (g) and (i)).

 

14



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary
or a Canadian Subsidiary and (b) any Domestic Subsidiary that has no material
assets other than Equity Interests (or equity interests and Indebtedness
indebtedness) of one or more Subsidiaries that are not Domestic Subsidiaries or
Canadian Subsidiaries (each a “Foreign Sub Holdco”) or one or more other Foreign
Sub Holdcos.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Sixth Amended and Restated Credit
Agreement dated as of June 11, 2013 among the Borrower, JPMorgan Chase Bank,
N.A., as agent, and a syndicate of lenders, as amended prior to the date hereof.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

15



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as publishedcalculated by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as
sobased on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the by the Federal Reserve Bank of New York as the
federal funds effective rate; provided that if the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means, collectively, (a) the letter agreement, dated February 16.
2018, among the Borrower, the Administrative Agent and BofA Securities, Inc. (as
successor to Merrill Lynch, Pierce, Fenner & Smith Incorporated), as an Arranger
and, (b) the letter agreement, dated February 16, 2018, among the Borrower,
KeyBank National Association and KeyBanc Capital Markets Inc., as an Arranger,
and (c) the letter agreement, dated as of May 8, 2020, among the Borrower, the
Administrative Agent and BofA Securities, Inc., as an Arranger.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDAR for the period of four fiscal quarters then ending to (b) Fixed
Charges for such four fiscal quarter period.

“Fixed Charges” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expense paid
or accrued on outstanding Indebtedness for the period of four fiscal quarters
ending on the date of determination (excluding (i) the aggregate amount of
interest expense on the Senior Notes during such period if the Note Agreement is
terminated, and all Senior Notes are paid in full in accordance with
Section 6.16 hereof), (ii) non-cash interest expense during such period on
Indebtedness convertible into shares of common stock of the Borrower and
(iii) any make-whole or premium payments paid during such period in connection
with any prepayment of the Senior Notes) and (b) Rental Expense paid or accrued
in such period.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof, Puerto Rico or the
District of Columbia.

“Franchise Conversion” means the sale or conversion of (a) a non-franchised
store location of the Borrower or any Subsidiary to a franchised-store location,
(b) a franchised store location to a non-franchised store location of the
Borrower or any Subsidiary, or (c) a non-franchised store location of the
Borrower or any Subsidiary to a store location owned and operated by a third
party and licensed by and/or branded using the name or trademark of or owned by
the Borrower or any Subsidiary.

 

16



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Borrower with respect to obligations
of any Subsidiary under Secured Cash Management Agreements or Secured Hedge
Agreements and (b) each Subsidiary Guarantor.

 

17



--------------------------------------------------------------------------------

“Guaranty” means, the Amended and Restated Guaranty Agreement made by the
Borrower and the Subsidiary Guarantors in favor of the Administrative Agent and
the Lenders on the Amendment No. 2 Effective Date, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
in connection with the Loan Documents.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation”.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract with any Loan Party or any Subsidiary of a Loan Party permitted under
Article VII, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, and (b) is a Lender or an Affiliate of a Lender or
the Administrative Agent or an Affiliate of the Administrative Agent on the
Amendment No. 2 Effective Date and is a party to a Swap Contract with any Loan
Party or any Subsidiary of a Loan Party, in each case in its capacity as a party
to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Impacted Loans” has the meaning specified in Section 3.03(a)(i).

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
reimbursement or payment obligations with respect to Surety Instruments and all
L/C Obligations; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by such Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (h) all indebtedness referred to in clauses (a) through
(g) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (i) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above.
For all purposes of this Agreement, the Indebtedness of any Person shall include
all recourse Indebtedness of any partnership or joint venture or limited
liability company in which such Person is a general partner or a joint venturer
or a member and as to which such Person is or may become directly liable.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

18



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Independent Auditor” has the meaning specified in Section 6.01(a).

“Information” has the meaning specified in Section 10.07.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each case undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means, collectively, with respect to the Borrower and
its Subsidiaries, all rights, priorities and privileges relating to owned
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including (a) copyrights, patents, patent
applications, trademarks, service marks, trade names, trade secrets, know-how
and all rights thereunder or in respect thereof, (b) all income, royalties,
damages and payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing and (c) all rights corresponding to any of the foregoing.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” has the meaning specified in Section 7.04.

“IRS” means the United States Internal Revenue Service.

 

19



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Venture” means any single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Borrower or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, in
each case, with the commitments of each L/C Issuer as set forth in Schedule
2.01.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

20



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide for payment in cash only and not
pursuant to time drafts. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $30,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of “LIBOR ScreenEurocurrency
Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page or otherLIBOR quote on the applicable screen page the Administrative Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

21



--------------------------------------------------------------------------------

“Liquidity” means, for any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) the Unrestricted
Cash and Cash Equivalents held by the Borrower and its Subsidiaries on such
date, plus (b) to the extent the Borrower is then able to satisfy the conditions
precedent for Borrowing under Section 4.02 at such time, the excess, if
positive, of (i) the Aggregate Commitments over (ii) the then aggregate amount
of Total Outstandings at such time, plus (c) on and after June 30, 2021, the
positive remainder, if any, of (i) up to $33,000,000 of Net Cash Proceeds
projected by the Borrower to be generated from Franchise Conversions, minus
(ii) the cumulative amount of Franchise Conversion proceeds generated after
March 31, 2020; provided that, in no event shall the amount added to Liquidity
pursuant to this clause (c) exceed $25,000,000.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Collateral Document, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15, the Fee Letters, and the Subsidiary
Guaranty, and any documents, instruments or agreements executed in connection
with any of the foregoing.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Subsidiary Guarantor to perform its
payment or other material obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower or any Subsidiary Guarantor of any
Loan Document to which it is a party.

“Material Debt Agreement” has the meaning specified in Section 7.15.

“Material Real Property” means any owned real property located in the United
States with a fair market value of more than $5,000,000 (as reasonably
determined by the Borrower in good faith) that is owned by any Loan Party.

“Maturity Date” means March 26, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Cash Threshold” means (a) $150,000,000 on and after the Amendment No. 2
Effective Date and prior to October 31, 2021, (b) $125,000,000 on and after
October 31, 2021 and prior to April 30, 2022, and (c) $100,000,000 on and after
April 30, 2022.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect

 

22



--------------------------------------------------------------------------------

to Letters of Credit issued and outstanding at such time and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii) or any
other provision of this Agreement, an amount equal to 102% of the Outstanding
Amount of all L/C Obligations.

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt and
other similar security documents delivered pursuant to the terms hereof
(including pursuant to Section 6.14), each in form and substance satisfactory to
the Administrative Agent.

“Mortgaged Properties” shall mean, as of the Amendment No. 2 Effective Date, the
owned real properties of the Loan Parties specified on Schedule 1.02 (if any),
and, thereafter, shall include each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 6.14.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis as of such date less (ii) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries in excess of $75,000.000 to
(b) EBITDA for the period of the four fiscal quarters most recently ended.

“Net Cash Proceeds” means (a) with respect to any Asset Disposition by the
Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Borrower or such Subsidiary in connection with such transaction and
(C) taxes reasonably estimated to be actually payable in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Asset Disposition, the aggregate amount of such excess shall constitute
Net Cash Proceeds; and (b) with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

23



--------------------------------------------------------------------------------

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

“Note Agreement” means that certain Indenture dated as of December 1, 2015
between the Borrower and Wells Fargo Bank, National Association (as amended,
restated, supplemented or otherwise modified from time to time).

“Obligations ” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (or, in the case of any Secured Cash
Management Agreement or Secured Hedge Agreement, any Subsidiary) arising under
any Loan Document or otherwise with respect to any Loan or, any Letter of
Credit, any Secured Cash Management Agreement or any Secured Hedge Agreement, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.; provided
that, without limiting the foregoing, the Obligations shall include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of the Loan Parties to reimburse any
amount in respect of any of the foregoing that the Administrative Agent or any
Lender, in each case in its sole discretion, may elect to pay or advance on
behalf of the Loan Parties; provided further that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 or 10.13).

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any

 

24



--------------------------------------------------------------------------------

borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” has the meaning specified in Section 7.04.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Borrower existing or arising under Swap Contracts; provided that each of the
following criteria is satisfied: (i) such obligations are (or were) entered into
by the Borrower in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments or assets held or
reasonably anticipated by such Person, or changes in the value of securities
issued by the Borrower in conjunction with a securities repurchase program not
otherwise prohibited hereunder, and not for purposes of speculation or taking a
“market view”, and (ii) such Swap Contracts do not contain any provision
exonerating the non-defaulting

 

25



--------------------------------------------------------------------------------

party from its obligation to make payments on outstanding transactions to the
defaulting party (i.e.; such Swap Contracts do not elect the “first method” of
calculating a termination payment) under the 1992 Master ISDA Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Amendment No. 2
Effective Date, made by the Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties, as supplemented from time to time by the
execution of joinders and supplements thereto.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Rental Expense” means, for any period, the sum of (a) all store rental
payments, (b) all common area maintenance payments and (c) all real estate taxes
paid during such period by the Borrower and its Subsidiaries, in each case, with
respect to (x) all payments and taxes relating to non-franchised store locations
of the Borrower and its Subsidiaries and (y) payments and taxes relating to
franchised store locations of the Borrower and its Subsidiaries, net of income
received by the Borrower or a Subsidiary from such franchised store, for which
the Borrower or a Subsidiary is the primary obligor on the lease relating to
such payments, but excluding in each case (i) office or warehouse locations,
(ii) lease termination

 

26



--------------------------------------------------------------------------------

payments, and (iii) rental payments, common area maintenance payments and real
estate taxes with respect to Discontinued Stores or stores included in the sale
of any Subsidiary, business or division sold by the Borrower or any Subsidiary
during such period.

“Reorganization Costs” means, without duplication, non-recurring business
optimization expenses and other charges (which for the avoidance of doubt shall
include, but are not limited to, lease termination payments and other costs
relating to the effect of store closures, retention and transition costs,
severance costs, system establishment costs, and costs in respect of operational
charges, in each case attributable to Discontinued Stores and/or resulting from
the sale by the Borrower or any Subsidiary after the Closing Date of any
Subsidiary, business or division, and related diligence expenses and reasonable
legal, accounting, consulting, and advisory fees and expenses).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” has the meaning specified in Section 7.16.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment

 

27



--------------------------------------------------------------------------------

by the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (v) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary thereof and any
Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Loan Party or any Subsidiary thereof and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the L/C Issuer, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Security Agreement” means the Security Agreement dated as of the Amendment
No. 2 Effective Date, made by the Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, as supplemented from time to time
by the execution of joinders and supplements thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“Senior Notes” means the notes issued in connection with the Note
AgreementSOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or

 

28



--------------------------------------------------------------------------------

contingent, secured or unsecured, disputed or undisputed), (b) such Person is
able to pay its debts or obligations in the ordinary course as they mature and
(c) such Person does not have unreasonably small capital to carry out its
business as conducted and as proposed to be conducted. “Solvency” shall have a
meaning correlative to the foregoing.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Acquisition Debt” means Indebtedness of a Person that was the subject
of an Acquisition by the Borrower or any Subsidiary in an aggregate amount not
to exceed $10,000,000 at any one time outstanding that (a) remains outstanding
no more than 90 days after the date on which such Acquisition was consummated,
(b) is the subject of a default under the terms thereof solely as a result of
the consummation of such Acquisition, and (c) has not been accelerated or
otherwise become immediately repayable and in respect of which the lenders
thereof have not exercised any available remedies.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21 or any other “keepwell” or similar agreement in any other Loan
Document).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors” means, collectively, (a) all of the Domestic
Subsidiaries that are guarantors with respect to the Obligations (or part
thereof) as of the Closing Date and (b) all Persons which become guarantors with
respect to the Obligations (or any part thereof) after the Closing Date in
accordance with Section 6.14.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, performance
bonds, surety bonds and similar instruments.

 

29



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined by
the Borrower in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder, with the commitments
of each Swing Line Lender as set forth in Schedule 2.01.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $30,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

30



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Test Period” has the meaning specified in Section 6.14(a).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

31



--------------------------------------------------------------------------------

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the aggregate amount of unrestricted cash and Cash Equivalents of the Borrower
and its Subsidiaries on the balance sheet of the Borrower that are not
“restricted” on the consolidated balance sheet of the Borrower.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, introductory paragraphs, Exhibits and Schedules shall be
construed to refer to Articles and Sections and introductory paragraphs of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

32



--------------------------------------------------------------------------------

(d) Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

33



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06 Request for Alternative Currencies. (a) The Borrower may from time to time
request that (i) Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency” and (ii) after
the date hereof, Eurocurrency Rate Loans be made in a currency specifically
listed in the definition of “Alternative Currency” or in any other currency
other than those specifically listed in the definition of “Alternative
Currency”; provided that such currencies not specifically listed in the
definition of “Alternative Currency” is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Loans in Alternative Currencies after the Closing Date, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.

 

34



--------------------------------------------------------------------------------

1.07 Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower in Dollars or, after the Closing Date, in one or more Alternative
Currencies from time to time as requested by the Borrower in accordance with
Section 1.06, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s

 

35



--------------------------------------------------------------------------------

Commitment, and (iii) the aggregate Outstanding Amount of all Committed Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, and, unless otherwise specified herein, shall be in Dollars.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
(if Alternative Currencies for Eurocurrency Rate Loans are available), and
(iii) on the requested date of any Borrowing of Base Rate Committed Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Committed Loans to be borrowed. If Alternative Currencies are available and
the Borrower fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Committed Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the

 

36



--------------------------------------------------------------------------------

amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 2:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed

 

37



--------------------------------------------------------------------------------

the Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Lenders and the L/C Issuer
have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements satisfactory to the L/C
Issuer.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

 

38



--------------------------------------------------------------------------------

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

39



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified

 

40



--------------------------------------------------------------------------------

the L/C Issuer promptly following receipt of the notice of drawing that the
Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to timely reimburse the L/C Issuer
on the Honor Date, the Administrative Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

41



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

42



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

43



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to adjustment as provided
in Section 2.16, with its Applicable Percentage, in Dollars, a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit,

 

44



--------------------------------------------------------------------------------

the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter to which the Administrative Agent is party,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

45



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 2:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) If the Borrower has not repaid the Swing Line Loans within fifteen
(15) Business Days, the Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender

 

46



--------------------------------------------------------------------------------

shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be in a
form acceptable to the Administrative Agent and be

 

47



--------------------------------------------------------------------------------

received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If the Administrative Agent notifies the Borrower at any time that the Total
Outstandings at such time exceed an amount equal to 102% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to such
excess; provided, however, that, subject to the provisions of Section 2.15(a),
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

(d) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 102% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

(e) If the aggregate amount of cash and Cash Equivalents (excluding any cash on
deposit in accounts the exclusive function of which is to serve as a payroll
account and limited to amounts in the aggregate reasonably estimated to cover
payroll for a two-week period) held by the Loan Parties and their Subsidiaries
at any time exceeds the Maximum Cash Threshold for three consecutive Business
Days, the Borrower shall on the next Business Day thereafter prepay (without a
permanent reduction in the

 

48



--------------------------------------------------------------------------------

Commitments) outstanding Committed Loans and/or Swing Line Loans in an aggregate
principal amount equal to the amount of such excess over the Maximum Cash
Threshold and, after such prepayment if excess still remains, the Borrower shall
Cash Collateralize any outstanding L/C Obligations until either no excess amount
remains or the L/C Obligations are fully Cash Collateralized.

(f) If the Borrower or any of its Subsidiaries disposes of any property pursuant
to Section 7.02(g) after the Amendment No. 2 Effective Date which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall, within two
(2) Business Days after such Net Cash Proceeds are received by such Person,
prepay an aggregate principal amount of the Committed Loans equal to 100% of
such Net Cash Proceeds, with a corresponding permanent reduction in the
Aggregate Commitments equal to such amount.

(g) If the Borrower or any of its Subsidiaries issues or incurs Indebtedness
pursuant to Section 7.05(f) after the Amendment No. 2 Effective Date, the
Borrower shall, within two (2) Business Days after the issuance or incurrence of
such Indebtedness, prepay an aggregate principal amount of the Committed Loans
equal to 100% of the aggregate Net Cash Proceeds from any issuance or incurrence
of such Indebtedness, with a corresponding permanent reduction in the Aggregate
Commitments equal to such amount.

2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. five Business Days prior to the
date of termination or reduction or such lesser amount of time as the
Administrative Agent may agree, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) such notice of termination may state that termination is
conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied, (iv) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (v) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Borrower. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

(b) If at any time the Borrower is required to make a mandatory prepayment under
Section 2.05(f) or 2.05(g), the Aggregate Commitments shall be automatically and
permanently reduced on the date of such required prepayment under
Section 2.05(f) or 2.05(g) by an amount equal to the amount of such prepayment.
The Administrative Agent will promptly notify the Lenders of any such
termination or reduction of the Aggregate Commitments and any reduction of the
Aggregate Commitments under this clause (b) shall be applied to the Commitment
of each Lender according to its Applicable Percentage.

2.07 Repayment of Loans. (a) The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to the
Borrower outstanding on such date.

 

49



--------------------------------------------------------------------------------

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date fifteen Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicableApplicable Laws so long as such amount
has not been paid.

(ii) In the event of the occurrence of an Event of Default under
Sections 8.01(f) or (g), the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicableApplicable Laws so long as such Event of Default is continuing.

(iii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicableApplicable Laws so
long as such amount has not been paid.

(iv) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i), (b)(ii) and (b)(iii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by
applicableApplicable Laws so long as such Event of Default is continuing.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

50



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.16. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans that bear interest at
a rate based on clause (b) of the definition of “Base Rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Net Leverage Ratio (as defined in this Agreement prior to
giving effect to Amendment No. 2) as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Net Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive for two years past the date of the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

51



--------------------------------------------------------------------------------

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

52



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

 

53



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $115,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000 and
increments of $1,000,000 in excess thereof, or if less, the entire remaining
amount, and (ii) the Borrower may make a maximum of three such requests after
April 25, 2018. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

54



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender, the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase (which, with respect to any such Loan
Party, may, if applicable, be the resolutions entered into by such Loan Party in
connection with the incurrence of the Obligations on the Closing Date), and
(y) in the case of the Borrower, certifying that, before and after giving effect
to such increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and (ii) (x) upon the reasonable request of any Lender made at
least three days prior to the Increase Effective Date, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act, in each case at least two days prior to the
Increase Effective Date and (y) at least two days prior to the Increase
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
The Borrower shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.16(a)(iv) and any

 

55



--------------------------------------------------------------------------------

Cash Collateral provided by the Defaulting Lender). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicableApplicable Laws, to reimburse the L/C
Issuer. Additionally, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
102% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall provide Cash Collateral
for the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicableApplicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

56



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it, and (2) its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

 

57



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 10.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicableApplicable Law, (x) first, prepay Swing Line Loans
in an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

58



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicableApplicable Laws. If
any applicableApplicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicableApplicable Laws other than the Code to withhold or deduct any Taxes
from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other Taxes

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the

 

59



--------------------------------------------------------------------------------

L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Party to do so), (y) the
Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

60



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

61



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicableApplicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h) Defined Terms: For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA and the term “Lender” includes any L/C Issuer.

 

62



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

(a) Temporary Inability.

(a) (i) Except in the case of circumstances described in Section 3.03(b), ifIf
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof, (Ai) the Administrative Agent determines that
(1A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshoreLondon interbank Eurodollar market
for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (2B)  (x) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan (whether denominated in Dollars or an Alternative Currency) and (y) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to this clause (a)(i)(A) above, “Impacted Loans”), or (Bii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans

 

63



--------------------------------------------------------------------------------

or Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon
the(or, in the case of a determination by the Required Lenders described in
clause (ii) of Section 3.03(a), until the Administrative Agent upon instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

(b) (ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Sectioni) of
Section 3.03(a), the Administrative Agent, in consultation with the Borrower and
the Required Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (A1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a)(i) (A)
of the first sentence of this Section, (B)2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (C3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(c) (b) Non-Temporary Inability. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, including Section 3.03(a) above, if
the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with ansolely for the purpose of replacing LIBOR in accordance with this
Section 3.03 with (x) for Loans denominated in Dollars, one or more SOFR-Based
Rates or (y) another alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar

 

64



--------------------------------------------------------------------------------

syndicated credit facilities (whether in Dollars or an Alternative Currency) for
such alternative benchmarks (and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar syndicated credit facilities (whether in
Dollars or an Alternative Currency) for such benchmarks, which adjustment or
method for calculating such adjustment shall be published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion and may be periodically updated (the “Adjustment;” and any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.(A) in the case of an amendment to replace LIBOR
with a rate described in clause (x), object to the Adjustment; or (B) in the
case of an amendment to replace LIBOR with a rate described in clause (y),
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
percent1.25% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

 

65



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

66



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to

 

67



--------------------------------------------------------------------------------

assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All obligations of the Loan Parties under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness of Agreement. This Agreement will become
effective upon satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Subsidiary Guaranty (as
defined in the Credit Agreement as in effect on the Closing Date), sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

 

68



--------------------------------------------------------------------------------

(v) a favorable opinion of Faegre Baker Daniels LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, other
than any event or circumstance that was publically disclosed by the Borrower in
any Quarterly Report on Form 10-Q or Current Report on Form 8-K filed by the
Borrower with the SEC subsequent to such date; and (C) a calculation of the Net
Leverage Ratio as of the Closing Date and last day of the fiscal quarter of the
Borrower most recently ended prior to the Closing Date; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) All of the existing Indebtedness of the Borrower and its Subsidiaries under
the Existing Credit Agreement shall be repaid in full and all commitments
thereunder shall be terminated and cancelled on or prior to the Closing Date.

(c) The Administrative Agent and the Lenders shall have received at least three
(3) Business Days before the Closing Date all documentation and other
information about the Loan Parties and their Subsidiaries that shall have been
reasonably requested by the Administrative Agent or the Lenders in writing at
least five (5) Business Days prior to the Closing Date and that the
Administrative Agent and the Lenders reasonably determine is required by
applicable regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act (provided that such information shall, to the extent requested at least ten
(10) Business Days prior to the Closing Date, have been provided at least five
(5) Business Days prior to the Closing Date).

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

69



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (unless such
representation is already qualified by materiality, in which case it shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

(e) In the case of any Credit Extension on or after the Amendment No. 2
Effective Date, immediately after such Credit Extension and any use of proceeds
thereof reasonably anticipated by the Borrower to be made within 3 Business
Days, the aggregate amount of cash and Cash Equivalents (excluding any cash on
deposit in accounts the exclusive function of which is to serve as a payroll
account and limited to amounts in the aggregate reasonably estimated to cover
payroll for a two-week period) held by the Loan Parties and their Subsidiaries
shall not exceed the Maximum Cash Threshold.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and, (b) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.23, the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower and each of its
Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation;

 

70



--------------------------------------------------------------------------------

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, to carry on its business and to
execute, deliver, and perform its obligations under the Loan Documents to which
it is a party;

(c) is duly qualified as a foreign corporation and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

(d) is in compliance with all applicableApplicable Laws; except, in each case
referred to in clause (c) above or this clause (d), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary organizational action, and do not and will not:

(a) contravene the terms of any of such Person’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

(c) violate any applicableApplicable Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document., (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for action required by the Uniform
Commercial Code, the USPTO, or the USCO, to perfect and exercise remedies with
respect to the security interest conferred hereunder.

5.04 Binding Effect. Each Loan Document to which a Loan Party is a party
constitutes the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby.

(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated September 30, 2017 and December 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year or fiscal quarters ended on such dates (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby,

 

71



--------------------------------------------------------------------------------

except as expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and
results of operations for the period covered thereby, subject, with respect to
clauses (i) through (ii) above in the case of the unaudited financial
statements, to ordinary, good faith year-end audit adjustments and the absence
of footnotes. Schedule 5.05 shows all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries not
included in such financial statements as of the date thereof.

(c) Since the date of the Audited Financial Statements, there has been no
Material Adverse Effect other than any event or circumstance that was publically
disclosed by the Borrower in any Quarterly Report on Form 10-Q or Current Report
on Form 8-K filed by the Borrower with the SEC subsequent to such date and prior
to the Closing Date.; provided that, solely with respect to clause (a) of the
definition of “Material Adverse Effect” and solely for purposes of the
representation in this clause (c), the impacts of COVID-19 on the operations,
business, assets, properties, liabilities (actual or contingent) or financial
condition of the Borrower and its Subsidiaries, taken as a whole, will be
disregarded.

5.06 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending, or to the best knowledge of the Borrower, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower or its Subsidiaries or any of their respective
properties:

(a) which purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

(b) which has arisen since the date of the Audited Financial Statements as to
which there exists a substantial likelihood of an adverse determination, which
determination could reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

5.07 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Borrower. As of the Closing Date, neither
the Borrower nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect,
or that would, if such default had occurred after the Closing Date, create an
Event of Default under Section 8.01(e).

5.08 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower,
nothing has occurred which would cause the loss of such qualification.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

72



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred; (ii) no Pension Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability to the PBGC under Title
IV of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; (vi) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; and (vii) as of the most recent valuation date
for any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date.

(d) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.09 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 6.12. Neither
the Borrower nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

5.10 Title to Properties. The Borrower and each Subsidiary have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of their respective businesses,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the property of the Borrower and its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

5.12 Environmental Compliance. Except as specifically disclosed in Schedule
5.12:

(a) The on-going operations of the Borrower and each of its Subsidiaries comply
in all respects with all Environmental Laws, except such non-compliance which
would not (if enforced in accordance with applicable law) result in liability in
excess of $7,000,000 in the aggregate (exclusive of amounts payable under
insurance policies and indemnity agreements which the Borrower or such
Subsidiary reasonably expects to receive).

(b) The Borrower and each of its Subsidiaries have obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries are in compliance with all material terms
and conditions of such Environmental Permits.

 

73



--------------------------------------------------------------------------------

(c) None of the Borrower, any of its Subsidiaries nor any of their respective
present property or operations is subject to any outstanding written order from
or agreement with any Governmental Authority, nor subject to (i) any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Material or (ii) to the extent that it could
reasonably be expected to have a Material Adverse Effect, any claim, proceeding
or written notice from any Person regarding any Environmental Law, Environmental
Claim or Hazardous Material.

(d) There are no Hazardous Materials or other conditions or circumstances
existing with respect to any property of the Borrower or any Subsidiary, or
arising from operations prior to the Closing Date, of the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to Environmental
Claims with a potential liability of the Borrower and its Subsidiaries in excess
of $5,000,000 in the aggregate for all such conditions, circumstances and
properties. In addition, (i) neither the Borrower nor any Subsidiary has any
underground storage tanks (x) that are not properly registered or permitted
under applicable Environmental Laws or (y) that are leaking or disposing of
Hazardous Materials off-site, and (ii) the Borrower and its Subsidiaries have
met all material notification requirements under applicable Environmental Laws.

5.13 Labor Relations. There are no strikes, lockouts or other labor disputes
against the Borrower or any of its Subsidiaries, or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them before any Governmental Authority.

5.14 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. Neither the Borrower nor any Subsidiary is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.

5.15 No Burdensome Restrictions. Neither the Borrower nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any applicableApplicable Law, which could
reasonably be expected to have a Material Adverse Effect.

5.16 Copyrights, Patents, Trademarks and Licenses, etc. The Borrower and its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrower,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

5.17 Subsidiaries; Equity Interests; Loan Parties. As of the ClosingAmendment
No. 2 Effective Date, the Borrower has no Subsidiaries other than those
specifically disclosed in part (a) of Schedule 5.17, and has noall of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified in part (a) free and clear of all Liens except those created under the
Collateral Documents. No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in partPart (b) of
Schedule 5.17. Set forth on Part (c) of Schedule 5.17 is a complete and accurate
list of all Loan Parties,

 

74



--------------------------------------------------------------------------------

showing as of the Amendment No. 2 Effective Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number. The copy of the charter of
each Loan Party and each amendment thereto provided to the Administrative Agent
on the Amendment No. 2 Effective Date is a true and correct copy of each such
document, each of which is valid and in full force and effect.

5.18 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and which are
similarly situated.

5.19 Swap Obligations. Neither the Borrower nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contract, other than
Permitted Swap Obligations. The Borrower has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

5.20 Solvency. Each of the Borrower is, and the Borrower’s Subsidiaries, taken
as a whole, are, Solvent.

5.21 Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate (other
than projections, estimates, budgets, forward looking statements and information
of a general economic or industry nature) furnished by or on behalf of the
Borrower or any Subsidiary in connection with the Loan Documents (including the
offering and disclosure materials delivered by or on behalf of the Borrower or
its Subsidiaries to the Lenders prior to the Closing Date), when taken as a
whole, contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized that such projected financial information is not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
that any particular financial projections will be realized, that actual results
may differ from projected results and that such differences may be material).

5.22 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower is set forth on
Schedule 10.02.

5.23 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

5.24 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

75



--------------------------------------------------------------------------------

5.25 Not an EEAAffected Financial Institution; Covered Entity. Neither the
Borrower nor any Subsidiary Guarantor is an EEAAffected Financial Institution.
No Loan Party is a Covered Entity.

5.26 Perfection of Security Interests.

(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of each respective Loan Party in the Collateral
described therein. All filings, assignments, pledges and deposits of documents
or instruments have been made or will be made and all other actions have been
taken or will be taken that are necessary under Applicable Law, or reasonably
requested by the Administrative or any of the Lenders, to establish and perfect
the Administrative Agent’s security interests (as collateral agent for the
Secured Parties) in the Collateral, except as otherwise agreed in this Agreement
or the Collateral Documents. The Loan Parties are the owners of the Collateral
free from any Lien, except for Permitted Liens.

(b) The Mortgages executed and delivered on the Amendment No. 2 Effective Date
are, and the Mortgages executed and delivered after the Amendment No. 2
Effective Date will be, effective to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable first
priority Lien on all of the applicable Loan Parties’ right, title and interest
in and to the Mortgaged Property (as such term is defined in the applicable
Mortgage) thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, and all
relevant mortgage taxes and recording charges are duly paid, the Administrative
Agent (for the benefit of the Secured Parties) shall have a perfected first
priority Lien on, and security interest in, all right, title, and interest of
the applicable Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to the Lien of any
other person, except for Liens permitted by Section 7.01.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement Obligations in respect of which no claim has
been asserted), or any Letter of Credit shall remain outstanding (unless Cash
Collateralized), unless the Required Lenders waive compliance in writing:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) asAnnual Financial Statements. As soon as available, but not later than the
earlier of (i) the date of filing thereof with the SEC and (ii) ninety (90) days
after the end of each fiscal year (commencing with theor such longer time period
permitted by the SEC for the Borrower to file its Form 10-K for such fiscal year
ending June 30, 2018), a copy of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm (“Independent Auditor”) which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years. Such opinion shall not be qualified or limited
because of a restricted or limited examination by the Independent Auditor of any
material portion of the Borrower’s or any Subsidiary’s records or because of a
“going concern” exception; and (provided that, with respect to the financial
statements delivered for the fiscal year ending June 30, 2020, no Event of
Default shall arise solely

 

76



--------------------------------------------------------------------------------

from the inclusion of any “going concern” qualifications in the audit which
(i) arise directly out of or are directly attributable to the impact of COVID-19
on the business of the Borrower and its Subsidiaries, (ii) are generally and
regularly being included by such accountants with respect to audits for
companies in the same or a similar industry for such period (or similar periods)
as a result of the events described in clause (i) above, and (iii) are in form
and substance consistent with other, similar qualifications being generally
provided by such accountants for such period (or similar periods) as a result of
the events described in clause (i) above); and

(b) asQuarterly Financial Statements. As soon as available, but not later than
the earlier of (i) the date of filing thereof with the SEC and (ii) 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(commencing with theor such longer time period permitted by the SEC for the
Borrower to file its Form 10-Q for such fiscal quarter ending March 31, 2018), a
copy of the unaudited consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated and consolidating (with respect to statements of income
only) statements of income, shareholders’ equity and cash flows for the period
commencing on the first day and ending on the last day of such fiscal quarter,
and certified by a Responsible Officer of the Borrower as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit adjustments
and the absence of footnotes), the financial position and the results of
operations of the Borrower and its Subsidiaries.

(c) Liquidity Certification/13-Week Cash Flow. As soon as available, but in any
event within thirty (30) days after the end of each calendar month, a Cash
Flow/Liquidity Certificate attaching (i) commencing with the month ending
June 30, 2020, a report detailing Liquidity as of the last day of such month,
certified by a Responsible Officer of the Borrower as being true, correct and
complete in all material respects as of such date, and (ii) a projected thirteen
(13) week cash flow forecast prepared by the Borrower in good faith (in each
case covering the immediately following thirteen (13) week period) of all weekly
revenues, receipts and disbursements and related financial information, and
(iii) a detailed report showing any variances from previously delivered
forecasts under clause (ii).

(d) Monthly Reporting. Commencing with the month ending June 30, 2020, as soon
as available, but not later than thirty (30) days after the end of each calendar
month, a copy of the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such month and the related consolidated
statements of income and cash flows for such month, certified by a Responsible
Officer of the Borrower as fairly presenting, in accordance with GAAP (subject
to ordinary, good faith year-end audit adjustments and the absence of
footnotes), the financial position and the results of operations of the Borrower
and its Subsidiaries for such month.

6.02 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

(b) promptly, copies of all financial statements and reports that the Borrower
sends to its shareholders, and copies of all financial statements and regular,
periodic or special reports (including Forms 10K, 10Q and 8K) that the Borrower
or any Subsidiary may make to, or file with, the SEC; and

(c) promptly, such additional information regarding the business, financial or
corporate or other organizational affairs of the Borrower or any Subsidiary as
the Administrative Agent (or the Administrative Agent, at the request of any
Lender) may from time to time reasonably request.; and

 

77



--------------------------------------------------------------------------------

(d) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents that the
Administrative Agent or any Lender may request and the Administrative Agent
shall post such documents and notify (which may be by facsimile or electronic
mail) each Lender of the posting of any such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide a
paper copy or a .pdf or facsimile copy of the Compliance Certificates required
by Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.

6.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter arising since the date of the Audited Financial Statements and
after the Closing Date that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, to the extent so applicable,
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws; or (iv) any
other Environmental Claim;

 

78



--------------------------------------------------------------------------------

(c) of the occurrence of any of the following events affecting the Borrower or
any ERISA Affiliate (but in no event more than 10 days after such event), and
deliver to the Administrative Agent and each Lender a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event:

(i) an ERISA Event;

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability;

(d) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), of any material change in accounting policies or
financial reporting practices by the Borrower or any of its consolidated
Subsidiaries; and

(e) upon, but in no event later than 15 days after, any officer of the Borrower
or any Subsidiary becoming aware of (i) any and all enforcement, investigation,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against the Borrower or any Subsidiary or any of their
respective properties pursuant to any applicable Environmental Laws which could
reasonably be expected to have a Material Adverse Effect, (ii) all other
material Environmental Claims, and (iii) any environmental or similar condition
on any real property adjoining or in the vicinity of the property of the
Borrower or any Subsidiary that could reasonably be anticipated to cause such
property of the Borrower or such Subsidiary or any part thereof to be subject to
any material restrictions on the ownership, occupancy, transferability or use of
such property under any Environmental Laws.; and

(f) of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Borrower or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 6.03(a) shall
describe with particularity the applicable Default or Event of Default.

6.04 Preservation of Existence, Etc. The Borrower shall, and shall cause each
Subsidiary to:

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of formation;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by
Section 7.02;

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

 

79



--------------------------------------------------------------------------------

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.05 Maintenance of Property. The Borrower shall maintain and preserve, and
shall cause each Subsidiary to maintain and preserve, all its property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted, and make all necessary repairs thereto and renewals and
replacements thereof.

6.06 Insurance. The Borrower shall maintain, and shall cause each Subsidiary to
(a) maintain, with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, (including workers’ compensation
insurance, public liability insurance and property and casualty insurance.) and
all such insurance shall (i) provide for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance, and (ii) name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or lender’s loss payee (in the case of property
insurance), as applicable, and (b) if any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.07 Payment of Obligations. The Borrower shall, and shall cause each Subsidiary
to, pay and discharge as the same shall become due and payable, all their
respective material obligations and liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary; and

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property in violation of Section 7.01.

6.08 Compliance with Laws. The Borrower shall comply, and shall cause each
Subsidiary to comply, in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property (including the Federal Fair Labor Standards Act), except
such as may be contested in good faith or as to which a bona fide dispute may
exist.

6.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.

6.10 Inspection of Property and Books and Records. The Borrower shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters

 

80



--------------------------------------------------------------------------------

involving the assets and business of the Borrower and such Subsidiary. The
Borrower shall permit, and shall cause each Subsidiary to permit,
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and independent public
accountants, with one such visit per fiscal year at the expense of the Borrower,
and at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrower; provided that when an Event of Default exists
the Administrative Agent or any Lender may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice and as often as may be reasonably desired; provided, further,
that neither the Administrative Agent nor any Lender shall conduct any
environmental testing of any owned or leased facility of the Borrower or any
Subsidiary without the prior written consent of the Borrower, which shall not
unreasonably be withheld.

6.11 Environmental Laws.

(a) The Borrower shall, and shall cause each Subsidiary to, conduct its
operations and keep and maintain its property in compliance with all
Environmental Laws, the violation of which could reasonably be expected to
result in liability to the Borrower and its Subsidiaries in excess of $5,000,000
in the aggregate (net of any payments under insurance policies or indemnity
agreements which the Borrower or such Subsidiary reasonably expects to receive).

(b) Upon the written request of the Administrative Agent or any Lender, the
Borrower shall submit and cause each of its Subsidiaries to submit, to the
Administrative Agent with sufficient copies for each Lender, at the Borrower’s
sole cost and expense, at reasonable intervals, a report providing an update of
the status of any environmental, health or safety compliance, hazard or
liability issue identified in any notice or report required pursuant to
Section 6.03(e), that could, individually or in the aggregate, result in
liability in excess of $5,000,000 (net of any payments under insurance policies
or indemnity agreements which the Borrower or such Subsidiary reasonably expects
to receive).

6.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans (a) to
finance Permitted Acquisitions and to pay certain fees and expenses related
thereto, (b) for working capital, capital expenditures, stock repurchases and
dividends and other general corporate purposes not in contravention of any
applicableApplicable Law or of any Loan Document, and (c) to refinance the
Existing Credit Agreement, Indebtedness under the Senior Notes and other
existing Indebtedness.

6.13 Collateral; Deposit Accounts; Further Assurances.

(a) The Borrower shall and shall cause each other Loan Party to take such
actions as may be necessary to cause the Obligations shall be secured by (i) a
perfected first-priority security interest (subject to Permitted Liens) in all
personal property of the Loan Parties (other than Excluded Assets), whether now
owned or hereafter acquired, pursuant to the terms of the Security Agreement,
and (ii) a pledge of 100% of the capital stock or other Equity Interests of each
Subsidiary owned directly by any Loan Party (other than Equity Interests that
constitute Excluded Assets), in each case pursuant to the Pledge Agreement;
provided that the Domestic Loan Parties hereby agree, upon the request of the
Administrative Agent or the Required Lenders, to deliver, as promptly as
practicable, but in any event within ninety (90) days after request therefor, or
such other later time, if any, to which the Administrative Agent may agree,
mortgages with respect to Material Real Property and to take such other steps
and make such other deliveries as may be reasonably requested by the
Administrative Agent (including, without limitation, the delivery of legal
opinions, surveys, title insurance, environmental assessment reports, flood
hazard certifications, evidence of flood insurance, if required, and a
certification of the name and address of each real estate recording office where
a mortgage on the real estate on which any Collateral consisting of fixtures may
be located would be recorded) so as to provide the Administrative Agent, for the
benefit of the Secured Parties, a perfected first-priority Mortgage on such
Material Real Property.

 

81



--------------------------------------------------------------------------------

(b) Without limitation of the foregoing, the Borrower shall, and shall cause all
of its Subsidiaries, to

(i) all times to maintain its primary depositary and operating accounts with the
Administrative Agent and cause all of its deposit accounts, securities accounts,
collections and/or payments in respect of accounts or other Collateral and all
other proceeds whatsoever of or from any Collateral to be promptly paid into one
or more accounts maintained with the Administrative Agent or, except with
respect to deposit accounts with aggregate balances not in excess of $5,000,000
for all such accounts, subject to account control agreement in form and
substance reasonably satisfactory to the Administrative Agent, in each case in
accordance with procedures and arrangements reasonably acceptable to the
Administrative Agent;

(ii) 6.13 Further Assurances. Promptlypromptly upon request by the
Administrative Agent or the Required Lenders, the Borrower shall (and shall
cause any of its Subsidiaries toto (x) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (y) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register, any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent or such
Lenders, as the case may be, may reasonably require from time to time in order
(a) to (I) carry out more effectively the purposes of this Agreement or any
other Loan Document, and (b) to betterthe Loan Documents, (II) to the fullest
extent permitted by Applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests (other than Excluded
Assets) to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (III) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (IV) assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Administrative Agent and the Lendersmore effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the LendersSecured Parties under any Loan Document or under any other
documentinstrument executed in connection therewithwith any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

(c) Notwithstanding the foregoing,

(i) no Loan Party shall be required to obtain any landlord waivers, estoppels or
collateral access letters other than with respect to the two distribution
centers operated by the Loan Parties on the Amendment No. 2 Effective Date and
any other locations at which personal property with fair market value of
$5,000,000 or more (as reasonably determined by the Borrower in good faith) is
or may become located, as to which the Borrower shall be required to use
commercially reasonable best efforts to obtain such waivers within 60 days of
the later of (x) Amendment Effective Date or (y) the date that personal property
with a fair market value in excess of $5,000,000 is located at such leased
property, warehouse or other location, in each case or such longer period as the
Administrative Agent may otherwise approve,

(ii) no actions in any jurisdiction other than the United States (including any
territory thereof) or Canada or required by the laws of any jurisdiction other
than the United States or Canada shall be required in order to create any
security interests in assets located or titled outside of the United States or
Canada or to perfect such security interests, including any intellectual
property registered in any non-United States and non-Canadian jurisdiction (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any jurisdiction other than the United States and
Canada).

 

82



--------------------------------------------------------------------------------

6.14 GuarantiesAdditional Subsidiary Guarantors.

(a) The Borrower shall, promptly (and in each case within thirty (30) days after
the delivery of financials statements under Sections 6.01(b)) (i) cause each
Domestic Subsidiary or Canadian Subsidiary (other than any Excluded Subsidiary)
that accounted for more than 5one percent (1% ) of the consolidated (gross)
revenues of the Borrower and its Subsidiaries during the most recent 12- month
period for which financial statements are available pursuant to Section 6.01(a)
or (b) (the “Test Period”), calculated (x) on an actual and a pro forma basis
for any Subsidiary (including any Subsidiary created or acquired after the
beginning of such Test Period) and (y) giving effect to any material
intercompany transactions after the beginning of such Test Period, to bebecome a
party to the Guaranty; (ii) cause each Subsidiary that owns any material
Intellectual Property to become a party to the Guaranty; and (iiiii ) if all
Domestic Subsidiaries or Canadian Subsidiaries that are not parties to the
Subsidiary Guaranty accounted for 10five percent (5% ) or more of the
consolidated (gross) revenues of the Borrower and its Subsidiaries for the most
recent Test Period, cause one or more of such Domestic Subsidiaries to
promptlyor Canadian Subsidiaries execute the Subsidiary Guaranty so that, upon
such execution, such 10% five percent (5%) threshold is no longer exceeded. The
Borrower shall promptly notify the Administrative Agent at any time at which, in
accordance with this Section 6.14, any Subsidiary is required to become a party
to the Subsidiary Guaranty (including pursuant to clause (b) below), and shall
cause such Subsidiary to become a party to the Subsidiary Guaranty pursuant to a
joinder agreement.promptly (and in any event within thirty (30) days after the
delivery of financial statements under Section 6.01(b), or such longer period
agreed to by the Administrative Agent in its sole discretion):

(i) become a party to the Guaranty pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(ii) become a party to the Security Agreement and the Pledge Agreement pursuant
to joinder agreements in form and substance reasonably satisfactory to the
Administrative Agent (including supplements to all schedules to such agreements
appropriately completed) and deliver all certificates, if any, representing the
Equity Interest in and owned by such Subsidiary (other than Equity Interests
that constitute Excluded Assets), and other instruments required pursuant to the
Loan Documents;

(iii) to the extent any such Subsidiary owns any Material Real Property, deliver
to the Administrative Agent with respect to each such Material Real Property
owned or held by joining Subsidiary Guarantor, a Mortgage and deliverables
related thereto reasonably required by the Administrative Agent (including a
title policy and a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, and, if such Material Real Property is
located in a special flood hazard area, (x) a notice to (and confirmation of
receipt by) the Borrower as to the existence of a special flood hazard and, if
applicable, the availability of flood hazard insurance under the National Flood
Insurance Program and (y) evidence of applicable flood insurance, if available,
in each case in such form, on such terms and in such amounts as required by the
Flood Insurance Laws or as otherwise required by the Lenders);

(iv) if any of the documents referenced in the foregoing clauses (i) through
(iii) are delivered (or required to be delivered) and if reasonably requested by
the Administrative Agent, favorable opinions of counsel (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in the foregoing clauses (i) through (iii)), to
the applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.14, in form and
substance reasonably acceptable to the Administrative Agent;

 

83



--------------------------------------------------------------------------------

(v) if any of the documents referenced in the foregoing clauses (i) through
(iii) are delivered (or required to be delivered), current copies of the
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and Section 4.01(c) with respect to such Subsidiary, all certified by the
applicable Governmental Authority or appropriate officer as the Administrative
Agent may elect, all in form and substance reasonably satisfactory to the
Administrative Agent; and

(vi) evidence reasonably satisfactory to the Administrative Agent that all
taxes, filing fees and recording fees related to the perfection of the Liens
created under any of the documents delivered pursuant to this Section 6.14 have
been paid and all reasonable costs and expenses of the Administrative Agent in
connection therewith have been paid

(b) Without limiting clause (a) above, the Borrower shall at all times cause
each Subsidiary that guarantees any other Indebtedness of the Borrower to be a
Subsidiary Guarantor.

6.15 Anti-Corruption Laws. The Borrower shall, and shall cause each Subsidiary
to, conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

6.16 Payment of Senior Notes. The Borrower shall cause the Senior Notes to be
irrevocably paid in full and all Liens (if any) or Guarantees (if any) related
thereto to be terminated or released, as applicable, within forty-five (45) days
after the Closing Date (or such later date as the Administrative Agent may
agree).

6.16 Information Regarding Collateral. The Borrower shall, and shall cause each
Subsidiary to (a) not effect any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Administrative Agent not less than ten (10) Business Days’
prior written notice (in the form of certificate signed by a Responsible
Officer), or such lesser notice period agreed to by the Administrative Agent, of
its intention so to do, clearly describing such change and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral, if applicable. Each Loan Party agrees to promptly provide the
Administrative Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence, and concurrently with the delivery
of financial statements pursuant to Section 6.01(a), deliver to the
Administrative Agent a supplement to the Security Agreement and Pledge Agreement
schedules.

6.17 MIRE Events. In connection with any amendment to this Agreement pursuant to
which any increase, extension or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination, and, if such Material Real Property is
located in a special flood hazard area, (x) a notice to (and confirmation of
receipt by) the Borrower as to the existence of a special flood hazard and, if
applicable, the availability of flood hazard insurance under the

 

84



--------------------------------------------------------------------------------

National Flood Insurance Program and (y) evidence of applicable flood insurance,
if available, in each case in such form, on such terms and in such amounts as
required by the Flood Insurance Laws or as otherwise required by the Lenders.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement Obligations in respect of which no claim has
been asserted), or any Letter of Credit shall remain outstanding (unless Cash
Collateralized), unless the Required Lenders waive compliance in writing:

7.01 Limitation on Liens. The Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, make, create, incur, assume or permit to
exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on property of the Borrower or any Subsidiary on the
Closing Date and set forth in Schedule 7.01 securing Indebtedness outstanding on
such date;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.07, provided that no notice of
lien has been filed or recorded under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f) Liens on the property of the Borrower or its Subsidiaries securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases or statutory obligations, (ii) Contingent Obligations in
connection with performance bonds, surety bonds and appeal bonds and (iii) other
non-delinquent obligations of a like nature, in each case, incurred in the
ordinary course of business; provided that all such Liens in the aggregate could
not reasonably be expected to cause a Material Adverse Effect;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Borrower and its Subsidiaries;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

(i) Liens securing obligations in respect of Capital Leases on assets subject to
such leases, provided that such Capital Leases are otherwise permitted
hereunder;

 

85



--------------------------------------------------------------------------------

(j) Judgment or other similar Liens in connection with legal proceedings which
(i) do not give rise to an Event of Default under Section 8.01(i) or (j) and
(ii) are being contested in good faith by appropriate proceedings diligently
conducted; and

(k) other Liens securing Indebtedness that does not exceed in the aggregate at
any one time outstanding $20,000,0001,000,000 .

7.02 Disposition of Assets. The Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, (x) issue any equity interests of any
Subsidiary to any Person (other than a Joint Venture) which is not the Borrower
or a Subsidiary or (y) sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions and whether effected
pursuant to a Division or otherwise) any property, including accounts and notes
receivable, with or without recourse (each, an “Asset Disposition”), or enter
into any agreement to do any of the foregoing, except:

(a) dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

(c) dispositions made by (i) the Borrower or any Subsidiary to any wholly-owned
Subsidiary which is a Subsidiary Guarantor, (ii) dispositions made by any
Subsidiary to the Borrower or any wholly-owned Subsidiary which is a Subsidiary
Guarantor, or (iii) dispositions made by any Subsidiary which is not a
Subsidiary Guarantor to any other Subsidiary which is not a Subsidiary
Guarantor;

(d) dispositions made in connection with Investments permitted under
Section 7.04; and

(e) Franchise Conversions; provided that after giving pro forma effect to any
such Franchise Conversion, no Default or Event of Default shall exist;

(f) licenses and sublicenses by the Borrower or any Subsidiary of software and
intellectual property in the ordinary course of business; and

(g) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Default or
Event of Default shall exist or shall result from such disposition, and (ii) the
aggregate value of all assets so sold by the Borrower and its Subsidiaries after
the Closing Date, together, shall not (x) represent more than 10% of the total
assets of the Borrower and its Subsidiaries (exclusive of any “right to use
asset”) as of the last day of the fiscal quarter most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01 or
(y) be related to more than 10% of the consolidated net income of the Borrower
and its Subsidiaries for the 12-month period ending as of the end of the fiscal
quarter preceding the date of determination, and (iii) the Borrower shall comply
with the requirements of Section 2.05(f) in connection therewith.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no material Intellectual Property held by a Loan Party may be disposed
of or transferred to any other Person who is not a Loan Party or
contemporaneously therewith becomes a Loan Party.

 

86



--------------------------------------------------------------------------------

7.03 Consolidations and Mergers. The Borrower shall not, and shall not permit
any Subsidiary to, merge, consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Default or Event of Default
exists immediately before and after giving effect to such transaction:

(a) any Subsidiary may merge with the Borrower or another Subsidiary; provided
that (i) in the case of any transaction between a Subsidiary and the Borrower,
the Borrower shall be the continuing or surviving corporation, (ii) in the case
of any transaction between a Subsidiary and a wholly-owned Subsidiary, such
wholly-owned Subsidiary shall be the continuing or surviving corporation or
entity, and (iii) in the case of any transaction between a Domestic Subsidiary
and a Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving corporation or entity;

(b) any Subsidiary may make Asset Dispositions permitted by Section 7.02;

(c) any Subsidiary may merge or consolidate with another Person in order to
effect a Permitted Acquisition;

(d) so long as it is the surviving entity, the Borrower may merge or consolidate
with another Person in order to effect a Permitted Acquisition; and

(e) the Borrower and its Subsidiaries may make Investments permitted under
Section 7.04.

7.04 Loans and Investments. The Borrower shall not purchase or acquire, or
permit any Subsidiary to purchase or acquire, or make any commitment therefor,
any capital stock, equity interest, or any obligation or other security of, or
any interest in, any Person, or make or commit to make any Acquisition, or make
or commit to make any advance, loan, extension of credit or capital contribution
to or any other investment in, any Person including any Affiliate of the
Borrower (together, “Investments”), except for:

(a) Investments held by the Borrower or any Subsidiary in the form of cash and
Cash Equivalents;

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c) Investments by the Borrower or any Subsidiary in wholly-owned Subsidiaries
or in the form of unsecured loans made by any Subsidiary to the Borrower;
provided that any Investments made by any Loan Party after the Amendment No. 2
Effective Date in any Subsidiary that is not a Subsidiary Guarantor under this
clause (c), together with any Investments made after the Amendment No. 2
Effective Date under Section 7.04(e), shall not exceed $2,000,000 in the
aggregate at any time outstanding;

(d) Investments incurred in order to consummate Acquisitions otherwise permitted
herein (“Permitted Acquisitions”); provided that (i) such Acquisitions are
undertaken in accordance with all applicableApplicable Laws, (ii) the prior,
effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the Person to be acquired (and its
stockholders or equivalent equity holders, if necessary) is obtained,
(iii) after giving effect to such Acquisition, no Default or Event of Default
shall have occurred and be continuing (including in respect of Section 7.14 on a
pro forma basis as of the last day of the preceding fiscal quarter), (iv) the
Borrower provides the Administrative Agent, for the benefit of the Lenders,
prior to consummating any such Acquisition (or series of related Acquisitions)
for which the total consideration (other than stock of the Borrower) exceeds
$50,000,000, a Compliance Certificate executed by a Responsible Officer
evidencing compliance with clause (iii) above,

 

87



--------------------------------------------------------------------------------

and (v) the Person or business which is the subject of such Acquisition is in
the same or similar line of business (or any business either substantially
related thereto or that involves the franchising or licensing of a brand,
product or service, regardless of whether such business is substantially
different from the current line of business) as the Borrower and its
Subsidiaries; and (vi) the aggregate amount of Permitted Acquisitions permitted
under this clause (d) after the Amendment No. 2 Effective Date shall not exceed
$5,000,000 in the aggregate in any fiscal year;

(e) other Investments (excluding Permitted Acquisitions but including
Investments in Joint Ventures) in addition to the foregoing Investments
permitted by this Section 7.04; provided that the total amount of Investments
made after the Amendment No. 2 Effective Date that are permitted under this
Section 7.04(e) does, together with any Investments made by a Loan Party in any
Subsidiary that is not a Subsidiary Guarantor under Section 7.04(c) after the
Amendment No. 2 Effective Date, shall not exceed $2,000,000 in the aggregate at
any one time outstanding $200,000,000;

(f) Investments of a nature not contemplated by the foregoing clauses hereof
that are outstanding as of the Closing Date and set forth in Schedule 7.04
hereto; and

(g) Investments in the form of repurchase of the Borrower’s or any Subsidiary’s
capital stock or Indebtedness approved by the Borrower’s board of directors (or
the Subsidiary’s equivalent managers or directors) that would not otherwise
result in a Default or an Event of Default (including pursuant to, and subject
to the limitations of, Section 7.16 hereof).

For the avoidance of doubt, contributions made by the Borrower or any ERISA
Affiliate to any Pension Plan or other employee benefit plan (including
qualified plans) of the Borrower or such ERISA Affiliate shall not constitute an
Investment by the Borrower or such ERISA Affiliate under this Section 7.04.

7.05 Limitation on Indebtedness. The Borrower shall not, and shall not permit
any Subsidiary to, create, incur, assume, permit to exist, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

(a) Indebtedness incurred pursuant to this Agreement;

(b) Indebtedness consisting of Contingent Obligations;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 7.05;

(d) Indebtedness incurred in connection with Capital Leases in an aggregate
outstanding amount not to exceed $50,000,000 at any time;

(e) unsecured intercompany Indebtedness so long as the related Investment is
permitted by Section 7.04; and

(f) other Indebtedness incurred by the Borrower or any Subsidiary from time to
time; provided that after giving effect to such Indebtedness,
(i) Section 7.14(a) would not be violated (as determined on a pro forma basis as
of the last day of the previous fiscal quarter) and (ii) the aggregate
outstanding amount of such Indebtedness of Subsidiaries that are not Subsidiary
Guarantors shall not at any time exceed 9.5% of consolidated tangible assets of
the Borrower and its consolidated Subsidiaries as set forth in the most recently
delivered Compliance Certificate pursuant to Section 6.02(a).(i) the aggregate
outstanding amount of Indebtedness permitted under this clause (f) shall not
exceed $50,000,000 at any time outstanding and (ii) the Borrower shall have
complied with the requirements of Section 2.05(g) in connection with the Net
Cash Proceeds received from the incurrence or issuance of Indebtedness under
this clause (f) after the Amendment No. 2 Effective Date.

 

88



--------------------------------------------------------------------------------

7.06 Transactions with Affiliates. Except for intercompany Indebtedness
otherwise permitted hereunder, the Borrower shall not, and shall not permit any
Subsidiary to, enter into any transaction with any Affiliate of the Borrower,
except upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary.

7.07 Margin Regulations. The Borrower shall not, whether directly or indirectly,
and whether immediately, incidentally or ultimately, purchase or carry any
Margin Stock or extend credit to others for the purpose of purchasing or
carrying Margin Stock.

7.08 Sanctions. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.

7.09 Restrictive Agreements. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, enter into any indenture, agreement, instrument or other
arrangement which directly or indirectly prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the ability of any Subsidiary to (a) pay dividends or make other
distributions (i) on its capital stock or other common Equity Interests or
(ii) with respect to any other interest or participation in, or measured by, its
profits, (b) make loans or advances to the Borrower or any Subsidiary, (c) repay
loans or advances from the Borrower or any Subsidiary or (d) transfer any of its
properties or assets to the Borrower or any Subsidiary.

7.10 ERISA. The Borrower shall not, and shall not permit any of its Subsidiaries
to, (a) terminate any Plan subject to Title IV of ERISA so as to result in any
material liability to the Borrower or any ERISA Affiliate, (b) permit to exist
any ERISA Event or any other event or condition, which presents the risk of a
material liability to the Borrower or any ERISA Affiliate, (c) make a complete
or partial withdrawal (within the meaning of ERISA Section 4201) from any
Multiemployer Plan so as to result in any material liability to the Borrower or
any ERISA Affiliate or (d) enter into any new Pension Plan or modify any
existing Pension Plan in a manner that (i) increases its obligations thereunder
and (ii) could result in any material liability to the Borrower or any ERISA
Affiliate.

7.11 Change in Business. The Borrower shall not, and shall not permit any
Subsidiary to, engage in any material line of business substantially different
from those lines of business carried on by the Borrower and its Subsidiaries on
the Closing Date; provided, however, this Section does not preclude the Borrower
and/or its Subsidiaries from engaging, acquiring, merging with, or otherwise
participating in any business that involves the franchising or licensing of a
brand, product or service, regardless of whether such business is substantially
different from the current line of business.

7.12 Change in Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary to, change the fiscal year of the Borrower or of any Subsidiary;
provided that the fiscal year of the Borrower and its Subsidiaries may be
changed to a year ending December 31.

7.13 Anti-Corruption Laws. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions.

 

89



--------------------------------------------------------------------------------

7.14 Financial Covenants.

(a) Net Leverage Ratio. The Borrower shall not, as of the last day of any fiscal
quarter, permit its Net Leverage Ratio to be greater than 3.00 to 1.00.

(b) Fixed Charge Coverage Ratio. The Borrower shall not, as of the last day of
any fiscal quarter ending during the periods specified below, permit its Fixed
Charge Coverage Ratio to be less than the corresponding ratio set forth below.

 

Fiscal Quarter Ending

  

Minimum Ratio

Closing Date through and including June 30, 2020

   1.15 to 1.00

September 30, 2020 and thereafter

   1.20 to 1.00

7.14 Minimum Liquidity Covenant. The Borrower shall not permit the Liquidity as
of the last day of any calendar month ending on and after the calendar month
ending June 30, 2020 to be less than $75,000,000.

7.15 Most Favored Lender Status. The Borrower shall not, and shall not permit
any Subsidiary to, enter into, assume or otherwise be bound or obligated under
any Material Debt Agreement (as defined below) containing one or more Additional
Financial Covenants or Additional Defaults, without the prior written consent of
the Required Lenders; provided that if the Borrower or any Subsidiary shall
enter into, assume or otherwise become bound by or obligated under any Material
Debt Agreement without the prior written consent of the Required Lenders, the
terms of this Agreement shall, without any further action on the part of the
Borrower, the Administrative Agent or any Lender, be deemed to be amended
automatically to include each Additional Financial Covenant and each Additional
Default contained in such Material Debt Agreement, but only for so long as such
Additional Financial Covenant or Additional Default remains in effect under such
Material Debt Agreement. The Borrower shall promptly execute and deliver at its
expense (including all reasonable fees and disbursements of any law firm or
other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel) an amendment to this Agreement in form and
substance satisfactory to the Required Lenders evidencing the amendment of this
Agreement to include any such Additional Financial Covenant and/or Additional
Default; provided that the execution and delivery of such amendment shall not be
a precondition to the effectiveness of the effectiveness of any amendment as
provided for in this Section 7.15. For purposes of the foregoing, “Material Debt
Agreement” means any agreement (or group of related agreements) under which the
Borrower and/or any Subsidiary at any time incurs (directly, by assumption, by
operation of law or otherwise) or has the right to incur (pursuant to committed
financing) Indebtedness in excess of $50,000,000; provided that any such
agreement (or group of related agreements) shall cease to be a Material Debt
Agreement if the total amount of Indebtedness and unfunded commitments
thereunder is permanently reduced to $30,000,000 or less.

7.16 Restricted Payments. The Borrower shall not, and shall not permit any
Subsidiary to, (i) declare or pay any dividend or make any other distribution
(whether in cash, securities or other property) on any of its stock or other
equity interests or any warrants, options or other rights with respect thereto
(any of the foregoing, “Equity Interests”) or (ii) purchase, redeem or otherwise
acquire for value any of its Equity Interests (any such non-excluded
declaration, payment, distribution, purchase, redemption or other acquisition, a
“Restricted Payment”); provided that:

(a) any Subsidiary may declare and pay dividends, and make other distributions,
to the Borrower or any other Subsidiary; and

 

90



--------------------------------------------------------------------------------

(b) the Borrower may declare and pay stock dividends; and.

(c) so long as no Default or Event of Default exists, the Borrower and its
Subsidiaries may make other Restricted Payments not otherwise permitted by
clauses (a) through (b) above; provided that if the Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter was greater than 2.50 to
1.00, then the Borrower will not make any Restricted Payment pursuant to this
clause (c) if, after giving effect thereto, the aggregate amount of all such
Restricted Payments made during the 12-month period ending on the date of such
Restricted Payment would exceed $50,000,000.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or of any L/C Obligation, or
(ii) within five days after the same becomes due, any interest, fee or any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.03 or 6.04(a) (with respect to the
Borrower) or in Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe (i) any covenant
contained in Section 6.01 or 6.02(a), and such default shall continue unremedied
for a period of 10 Business Days, or (ii) any other term or covenant contained
in this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of 30 days after the date upon which written notice
thereof is given to the Borrower by the Administrative Agent or any Lender or
any Responsible Officer shall have otherwise become aware of such default; or

(d) Representations and Warranties. Any representation or warranty by the
Borrower or any Subsidiary made or deemed made herein or in any other Loan
Document, or contained in any certificate, document or financial or other
statement by the Borrower, any Subsidiary or any Responsible Officer, furnished
at any time under this Agreement, or in or under any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment in respect of any Indebtedness (other than Specified Acquisition Debt)
or Contingent Obligation (other than in respect of Swap Contracts), having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (B) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness (other than Specified Acquisition Debt) or Contingent Obligation,
and such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure if the effect of
such failure, event or condition is to cause, or to permit the holder or holders
of such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable,
or to be required to be repurchased, prior to its stated

 

91



--------------------------------------------------------------------------------

maturity, or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under one or more Swap
Contracts an Early Termination Date (as defined in the applicable Swap Contract)
resulting from (1) any event of default under the applicable Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in the
applicable Swap Contract) or (2) any Termination Event (as defined in the
applicable Swap Contract) as to which the Borrower or any Subsidiary is an
Affected Party (as defined in the applicable Swap Contract) and, in either
event, the Swap Termination Value not paid by the Borrower or such Subsidiary
when due as a result thereof is greater than $10,000,000 in the aggregate; or

(f) Insolvency; Voluntary Proceedings. The Borrower or any Subsidiary (i) ceases
or fails to be solvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) except as
permitted by Section 7.02 or Section 7.03, voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Borrower’s or any Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Borrower or any Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) the Borrower or any Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property or business; or

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any ERISA Affiliate under Title IV of ERISA to
such Pension Plan or Multiemployer Plan or to the PBGC in an aggregate amount
for all such Pension Plans and Multiemployer Plans in excess of $1,000,000, less
any outstanding amounts under clauses (ii) and (iii) hereof; (ii) the aggregate
amount of Unfunded Pension Liability among all Pension Plans and Multiemployer
Plans at any time exceeds $1,000,000, less any outstanding amounts under clauses
(i) and (iii) hereof (determined, in respect of Multiemployer Plans, by
reference to the Unfunded Pension Liability for which the Borrower or any ERISA
Affiliate may be liable); or (iii) the Borrower or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$1,000,000, less any outstanding amounts under clauses (i) and (ii); or

(i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $5,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof; or

(j) Non-Monetary Judgements. Any non-monetary judgment, order or decree is
entered against the Borrower or any Subsidiary which does or would reasonably be
expected to have a Material Adverse Effect, and there shall be any period of 20
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

92



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Loss of License. Any Governmental Authority revokes or fails to renew any
license, permit or franchise of the Borrower or any Subsidiary, or the Borrower
or any Subsidiary for any reason loses any license, permit or franchise, or the
Borrower or any Subsidiary suffers the imposition of any restraining order,
escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any license, permit or franchise,
in each case to the extent that the same individually, collectively or
cumulatively, does or would reasonably be expected to have a Material Adverse
Effect; or

(m) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.; or

(n) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby, or any Loan Party shall assert in writing the
invalidity of such Liens.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); or

(d) exercise on behalf of itself, the Lenders and the L/C Issuerother Secured
Parties all rights and remedies available to it, the Lenders and the L/C Issuer
Secured Parties under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United Statesany Debtor Relief Law, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

93



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and, L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders and, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

94



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicableApplicable Law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent or the Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is

 

95



--------------------------------------------------------------------------------

contrary to any Loan Document or applicable lawApplicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, to any information relating to the Borrower or any
of its Lender or the L/C Issuer, any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates , that is
communicated to or, obtained by or in the Person serving aspossession of, the
Administrative Agent, Arrangers or any of its Affiliatestheir Related Parties in
any capacity., except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein;

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealablenon-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.; and

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (vthe creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

96



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between

 

97



--------------------------------------------------------------------------------

the Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders. Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or any Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and the L/C Issuer
represents to the Administrative Agent and the Arrangers that it has,
independently and without reliance upon the Administrative Agent or, the
Arrangers, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis andof, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or, any Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder., and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and the L/C Issuer represents
and warrants that (i) the

 

98



--------------------------------------------------------------------------------

Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and the L/C Issuer agrees not to assert a
claim in contravention of the foregoing. Each Lender and the L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers or agents as may be listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise;

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or

 

99



--------------------------------------------------------------------------------

otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenderseach Lender (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorizeauthorizes the Administrative Agent, at its option and in its
discretion, to release any

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Facility
Termination Date, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes “Excluded Property” (as such
term is defined in the Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

100



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiaryor subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.12 9.11 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection withwith respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

101



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a)(i) above is true with respect to a Lender or such(2) a Lender has not
provided another representation, warranty and covenant as provided inin
accordance with clause (iv) in the immediately preceding clause (a)(iv) above,
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that: the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

102



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. NoSubject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)     (i) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; adversely impacted thereby; or (ii) change Section 2.06(a) or
2.06(b) in a manner that would alter the pro rata application of any voluntary
or mandatory reduction of the Aggregate Commitments required thereby without the
written consent of each Lender adversely impacted thereby;

 

103



--------------------------------------------------------------------------------

(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;

(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(h)    release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone); or

(i)     release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent the release of such Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely (other than as a result of the relative size of its
Commitment) relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (2) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

104



--------------------------------------------------------------------------------

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN

 

105



--------------------------------------------------------------------------------

CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and aApplicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and

 

106



--------------------------------------------------------------------------------

remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel for the Administrative Agent and a single local counsel in each
additional jurisdiction reasonably determined to be advisable by the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of a
single counsel for the Administrative Agent, any Lender or the L/C Issuer, a
single local counsel in each additional jurisdiction reasonably determined to be
advisable by the Administrative Agent and separate counsel to the extent that
the Administrative Agent or its counsel determines that separate counsel is
necessary to avoid a conflict of interest), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties to the extent arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,

 

107



--------------------------------------------------------------------------------

litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) claims of any
Indemnitee solely against one or more other Indemnitees (and not by one or more
Indemnitees against the Administrative Agent or any Arranger in such capacity)
that have not resulted from the action, inaction, participation or contribution
of the CompanyBorrower or any of its Subsidiaries or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

108



--------------------------------------------------------------------------------

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in subsection (b)(i)(B) of this Section in the aggregate
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with

 

109



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and provided further that the Borrower’s
consent shall not be required during the primary syndication of the credit
facility provided herein;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C)    the consent of the L/C Issuer and the consent of the Swing Line Lender
shall be required for any assignment.

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to the Borrower or any other
Loan Party, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such

 

110



--------------------------------------------------------------------------------

additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under aApplicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders

 

111



--------------------------------------------------------------------------------

and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (b) of the
first proviso to Section 10.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with

 

112



--------------------------------------------------------------------------------

respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and publicly filed information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

113



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
aApplicable Law, including United States Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by aApplicable Law (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
aApplicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

114



--------------------------------------------------------------------------------

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than unasserted indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made) or any Letter of Credit shall remain outstanding
and not Cash Collateralized.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with aApplicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

115



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

116



--------------------------------------------------------------------------------

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping

 

117



--------------------------------------------------------------------------------

system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.19    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions1.01 . Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or L/C Issuer
that is an EEAAffected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an EEAAffected
Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertakingentity, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

10.20    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such

 

118



--------------------------------------------------------------------------------

sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.21     Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Article X voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrower under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

10.22     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing,

 

119



--------------------------------------------------------------------------------

it is understood and agreed that rights and remedies of the parties with respect
to a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)     As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

120



--------------------------------------------------------------------------------

Annex II

Post-Closing Matters

By the respective deadlines specified below (which such dates may be extended at
the sole discretion of the Administrative Agent), delivery of the following
items:

 

    

Post-Closing Obligation

  

Deadline

1.    Stock Certificates/Powers. The Loan Parties shall deliver to the
Administrative Agent all original stock certificates of any certificated Pledged
Interests and Pledged Subsidiaries (as defined in the Pledge Agreement),
together with undated stock power(s) for each such certificate duly executed in
blank by the registered owner thereof in form and substance reasonably
satisfactory to the Administrative Agent.    Tuesday, June 16, 2020 2.   
Promissory Notes/Allonges. The Loan Parties shall deliver to the Administrative
Agent all promissory notes (including intercompany promissory notes) and/or
Instruments (as defined in the Security Agreement) which are required to be
delivered pursuant to the Collateral Documents, together with corresponding
allonges in form and substance reasonably satisfactory to the Administrative
Agent.    Tuesday, June 16, 2020 3.    Organizational Documents. To the extent
not delivered on the Amendment No. 2 Effective Date, the Loan Parties shall
deliver to the Administrative Agent (a) Organization Documents of all Loan
Parties, (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each such Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Credit Agreement and each
other Loan Document, and (c) such documents and certificates as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized and formed, and is validly existing, in good standing in its
jurisdiction of organization, including a certificate of good standing.   
Tuesday, June 16, 2020 4.    Legal Opinions. The Loan Parties shall cause to be
delivered to the Administrative Agent and the Lenders a favorable opinion of
counsel to such Loan Parties addressed to the Administrative Agent and each
Lender and in form and substance reasonably acceptable to the Administrative
Agent, including with respect to matters not covered with respect to the Loan
Parties and the Loan Documents in opinions delivered by Weil, Gotshal & Manges
LLP and Faegre, Drinker, Biddle & Reath LLP on the Amendment No. 2 Effective
Date.    Tuesday, June 16, 2020 5.    Perfection Certificate/Schedules. The Loan
Parties shall cause to be delivered to the Administrative Agent (a) an updated
Perfection Certificate and (b) updated Schedules to the Security Agreement and
Pledge Agreement, in each case in form and substance reasonably satisfactory to
the Administrative Agent, with all schedules duly completed (including all
information not included in the Perfection Certificate and/or Security Agreement
or Pledge Agreement Schedules delivered by the Loan Parties on the Amendment
No. 2 Effective Date).    Tuesday, June 16, 2020



--------------------------------------------------------------------------------

6.    Lien Searches. The Loan Parties shall cause to be delivered to the
Administrative Agent copies of satisfactory lien search results for each Loan
Party organized in Canada or Puerto Rico.    Tuesday, June 16, 2020 7.   
Insurance Endorsements. The Loan Parties shall deliver to the Administrative, in
form and substance reasonably satisfactory to the Administrative Agent,
insurance endorsements naming the Administrative Agent as lender’s loss payee
and mortgagee under all property insurance policies and additional insured under
all liability insurance policies.    Tuesday, June 16, 2020 8.   
Canadian/Puerto Rico Perfection. The Loan Parties shall cause to be delivered to
the Administrative Agent such documents and take such other actions reasonably
requested by the Administrative Agent in order to grant a security interest in,
and to perfect the Administrative Agent’s security interest in, any Collateral
owned by any Loan Party organized in Canada or Puerto Rico.    Tuesday, June 16,
2020 9.    Landlord Waivers. The Loan Parties shall use commercially reasonable
efforts to obtain a landlord waiver, in form and substance reasonably
satisfactory to the Administrative Agent and executed by each applicable lessor
of leased real property with respect to (a) the distribution centers operated by
the Loan Parties on the Amendment No. 2 Effective Date and (b) each other
location where personal property with a fair market value of $5,000,000 or more
(as reasonably determined by the Borrower in good faith) is or may become
located.    Tuesday, July 14, 2020 10.    Operating Agreement Amendments. The
Loan Parties shall deliver to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, amendments to the limited
liability company agreements or operating agreements of Fremont Software, LLC
and, to the extent necessary as determined by the Administrative Agent in good
faith, First Choice Haircutters (International) LLC and any other Loan Party
that includes pledge and membership transfer restrictions in its Organization
Documents.    Tuesday, June 16, 2020



--------------------------------------------------------------------------------

Exhibit D

Form of Compliance Certificate (as Amended by Amendment No. 2)

(see attached)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Date: [●], 20[●]

Financial Statement Date: __________, 20__

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2018
(as amended by that certain Amendment No. 1 to Credit Agreement, dated as of
April 25, 2018, and that certain Amendment No. 2 to Credit Agreement dated as of
May 15, 2020, and as further amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), among Regis
Corporation, a Minnesota corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Borrower, and that, as such,
he/she is authorized to execute and deliver this certificate (the “Compliance
Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present the
financial position of the Borrower and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.    The Average Utilization during the fiscal quarter most recently ended was:
$____________. The Applicable Rate to be in effect two Business Days after the
delivery of this Compliance Certificate is Level ____.

 

Level

  

Average Utilization

   Facility Fee   Applicable Margin
for LIBOR + /
Letter of Credit Fees   Base
Rate + I   

Less than $200,000,000

   0.500%   3.750%   2.750% II   

$200,000,000 or more but less than $250,000,000

   0.625%   3.875%   2.875% III   

$250,000,000 or more

   0.750%   4.250%   3.250%

5.    Attached hereto as Schedule 1 are supplements to Schedules 9(j) (Patents
and Trademarks), and 9(k) (Copyrights) to the Security Agreement to the extent
required to be delivered herewith pursuant to the terms of the Security
Agreement. This Schedule 1 shall be deemed to be delivered in conformance with
the requirements of the Security Agreement and is being delivered and provided
to the Administrative Agent as a supplement to the Schedules 9(j) and 9(k) of
the Security Agreement (which shall automatically be deemed a part thereof
without any further action by the Borrower or Administrative Agent).

 

☐   Check for distribution to PUBLIC and Private side Lenders1

 

1 

If this is not checked, this certificate will only be posted to Private side
Lenders.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the date
first set forth above.

 

REGIS CORPORATION

By:  

 

Name:   Title:  

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Schedule 1

to

Compliance Certificate

Supplemental Security Agreement Schedules

See attached.



--------------------------------------------------------------------------------

Exhibit F

Form of Guaranty (as Amended by Amendment No. 2)

(see attached)



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY dated as of May 15, 2020 (this “Guaranty”),
is being entered into among REGIS CORPORATION, a Minnesota corporation (the
“Borrower”), EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (collectively with the
Borrower, the “Guarantors”, and each a “Guarantor”), and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) for each
of the Secured Parties (as defined in the Credit Agreement referenced below).
All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement (as defined below).

RECITALS:

A.    Certain of the Guarantors and Bank of America, N.A., as administrative
agent, are parties to that certain Subsidiary Guaranty dated as of March 26,
2018 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Guaranty Agreement”), pursuant to which
such Guarantors guaranteed the extensions of credit made or maintained under
that certain Credit Agreement dated as of March 26, 2018 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of April 25, 2018, and
that certain Amendment No. 2 to Credit Agreement, dated as of May 15, 2020, and
as further amended, restated, amended and restated supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
among the Borrower, the Administrative Agent, Bank of America, N.A., as Swing
Line Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”).

B.    Pursuant to the Credit Agreement, the Lenders have agreed to provide to
the Borrower certain credit facilities.

C.    Certain extensions of credit may be made from time to time pursuant to
Secured Cash Management Agreements and Secured Hedge Agreements.

D.    Each Guarantor (other than the Borrower) is, directly or indirectly, a
Subsidiary of the Borrower and will materially benefit from such extensions of
credit.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree that the
Existing Guaranty Agreement is hereby amended and restated by this Guaranty,
with the effect that the Existing Guaranty Agreement as so amended and restated
is hereby continued into this Guaranty, and this Guaranty shall constitute
neither a release nor novation of any obligation or liability arising under the
Existing Guaranty Agreement, and such obligations shall continue in effect on
the terms hereof, all as follows:

1.    Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Secured Parties the
payment and performance in full of the Guaranteed Liabilities (as defined
below). For all purposes of this Guaranty, “Guaranteed Liabilities” means:
(i) with respect to the Borrower, the obligations of any Subsidiary under
Secured Cash Management Agreements or Secured Hedge Agreements, and (ii) with
respect to each Guarantor (other than the Borrower), (a) the Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement,
the Notes, all other Loan Documents heretofore and Secured Cash Management
Agreements and Secured Hedge Agreements (including, without limitation, any
extensions, modifications, substitutions, amendments or



--------------------------------------------------------------------------------

renewals of any or all of the foregoing obligations), now or at any time or
times hereafter owing, arising, due or payable from the Borrower to any one or
more of the Secured Parties, including principal, interest, premiums and fees
(including all reasonable and documented out-of-pocket fees and expenses of
counsel (collectively, “Attorneys’ Costs”)); and (b) each Loan Party’s prompt,
full and faithful performance, observance and discharge of each and every
agreement, undertaking, covenant and provision to be performed, observed or
discharged by such Loan Party under the Credit Agreement, the Notes and all
other Loan Documents. The Guarantors’ obligations to the Secured Parties under
this Guaranty are hereinafter collectively referred to as the “Guarantors’
Obligations” and, with respect to each Guarantor individually, the “Guarantor’s
Obligations”. Notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

2.    Payment. If any Loan Party shall default in payment or performance of any
of the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, (i) fully pay to the Administrative
Agent, for the benefit of the Secured Parties, subject to any restriction on
each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Section 8.01 of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 2, the Guarantors acknowledge and
agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium or fees) which would have been accelerated
in accordance with Section 8.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.

3.    Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty shall be joint and
several, absolute and unconditional irrespective of, and each Guarantor hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Guaranty by reason of:

(a)    any lack of legality, validity or enforceability of the Credit Agreement,
of any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b)    any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

2



--------------------------------------------------------------------------------

(c)    any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e)    any dissolution of the Borrower, any Guarantor, any other Loan Party or
any other party to a Related Agreement, or the combination or consolidation of
the Borrower, any Guarantor, any other Loan Party or any other party to a
Related Agreement into or with another entity or any transfer or disposition of
any assets of the Borrower, any Guarantor or any other Loan Party or any other
party to a Related Agreement;

(f)    any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;

(g)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
guaranty or any other Loan Document now or hereafter in effect);

(h)    any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; and

(i)    any other circumstance whatsoever (with or without notice to or knowledge
of any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party.

It is the express purpose and intent of the parties hereto that this Guaranty
and the Guarantors’ Obligations hereunder and under each joinder agreement
hereto (each a “Guaranty Joinder Agreement”) shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

4.    Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, in accordance with the terms of the Credit Agreement, at
the Administrative Agent’s election and upon demand therefor, but without notice
thereof, each of the Guaranteed Liabilities and the Guarantors’ Obligations
shall immediately be and become due and payable.

 

3



--------------------------------------------------------------------------------

5.    Subordination. Until this Guaranty is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured
Party. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Guaranteed Liabilities, the Guarantors’ Obligations, or such
other obligations, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.

6.    Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Secured Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought by the Administrative Agent against any one
or more or all of the Guarantors, whether or not suit has been commenced against
the Borrower, any other Guarantor, or any other Person and whether or not the
Secured Parties have taken or failed to take any other action to collect all or
any portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

7.    Set-Off and Waiver. Each Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Secured
Party shall have a lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of such Guarantor, including any balance of any deposit account or of any credit
of such Guarantor with the Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party from and after the
occurrence and during the continuance of an Event of Default at any time or
times with or without prior notice to apply such balances or any part thereof to
such of the Guarantor’s Obligations to the Secured Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 7, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

8.    Waiver of Notice; Subrogation.

(a)    Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty; (ii) the
Lenders’ heretofore, now or from time to time hereafter making Loans and issuing
Letters of Credit and otherwise loaning monies or giving or extending credit to
or for the benefit of the Borrower or any other

 

4



--------------------------------------------------------------------------------

Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b)    Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty may be enforced by
the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY MAY BE MADE BY THE ADMINISTRATIVE
AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE
AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE
CREDIT AGREEMENT.

(c)    Each Guarantor further agrees that with respect to this Guaranty, such
Guarantor shall not exercise any of its rights of subrogation, reimbursement,
contribution, indemnity or recourse to security for the Guaranteed Liabilities
until 91 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to any Guarantor on account of such rights at any time prior to termination
of this Guaranty in accordance with the provisions of Section 21 hereof, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty in any manner, including but not limited to
termination in accordance with Section 21 hereof, and occurrence of the Facility
Termination Date.

9.    Effectiveness; Enforceability. This Guaranty shall be effective as of the
date first above written and shall continue in full force and effect until
termination in accordance with Section 21 hereof. Any claim or claims that the
Secured Parties may at any time hereafter have against a Guarantor under this
Guaranty may be asserted by the Administrative Agent on behalf of the Secured
Parties by written notice directed to such Guarantor in accordance with
Section 23 hereof.

 

5



--------------------------------------------------------------------------------

10.    Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Secured Parties, that (a) it is
duly authorized to execute and deliver this Guaranty (or the Guaranty Joinder
Agreement to which it is a party, as applicable), and to perform its obligations
under this Guaranty; (b) this Guaranty (or the Guaranty Joinder Agreement to
which it is a party, as applicable) has been duly executed and delivered on
behalf of such Guarantor by its duly authorized representatives; (c) this
Guaranty (and any Guaranty Joinder Agreement to which such Guarantor is a party)
is legal, valid, binding and enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and (d) such
Guarantor’s execution, delivery and performance of this Guaranty (and any
Guaranty Joinder Agreement to which such Guarantor is a party) do not violate or
constitute a breach of (i) any of its Organization Documents, (ii) any agreement
or instrument to which such Guarantor is a party, except to the extent such
violation or breach could not reasonably be expected to result in a Material
Adverse Effect, or (iii) any Law to which it or its properties or operations is
subject.

11.    Expenses and Indemnity. Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable out-of-pocket fees and expenses,
including Attorneys’ Costs, incurred by any Secured Party in connection with the
enforcement of this Guaranty, whether or not suit be brought. Without limitation
of any other obligations of any Guarantor or remedies of the Administrative
Agent or any Secured Party under this Guaranty, each Guarantor shall, to the
fullest extent permitted by Law, indemnify, defend and save and hold harmless
the Administrative Agent and each Secured Party from and against, and shall pay
on demand, any and all damages, losses, liabilities and expenses (including
Attorneys’ Costs) that may be suffered or incurred by the Administrative Agent
or such Secured Party in connection with or as a result of any failure of any
Guaranteed Liabilities to be the legal, valid and binding obligations of the
Borrower or any applicable Loan Party enforceable against the Borrower or such
applicable Loan Party in accordance with their terms. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Liabilities and termination of this Guaranty.

12.    Reinstatement. Each Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, at any time payment received
by any Secured Party in respect of any Guaranteed Liabilities is rescinded or
must be restored for any reason, or is repaid by any Secured Party in whole or
in part in good faith settlement of any pending or threatened avoidance claim.

13.    [Reserved].

14.    Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty and any
Guaranty Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty (and any Guaranty Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower and the other
Loan Parties, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty (and any Guaranty Joinder Agreement) and is fully aware of the
same; and (e) such Guarantor has not depended or relied on

 

6



--------------------------------------------------------------------------------

any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning the
Borrower or the Borrower’s financial condition and affairs or any other matters
material to such Guarantor’s decision to provide this Guaranty (and any Guaranty
Joinder Agreement), or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. Each Guarantor agrees that
no Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Guarantor any information concerning the Borrower or
any other Loan Party or such Persons’ financial condition and affairs, or any
Other Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

15.    Rules of Interpretation. The rules of interpretation contained in Article
I of the Credit Agreement shall be applicable to this Guaranty and each Guaranty
Joinder Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

16.    Entire Agreement. This Guaranty and each Guaranty Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 21, neither this Guaranty nor
any Guaranty Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

17.    Binding Agreement; Assignment. This Guaranty, each Guaranty Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty, any Guaranty Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Credit Agreement. Without limiting the generality of the
foregoing sentence of this Section 17, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.

18.    [Reserved].

19.    Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7



--------------------------------------------------------------------------------

20.    Counterparts. This Guaranty may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Guaranty to produce or account
for more than one such counterpart executed by the Guarantors against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 20, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Guaranty.

21.    Termination. Subject to reinstatement pursuant to Section 12 hereof, this
Guaranty and each Guaranty Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
(a) with respect to all Guarantors, on the Facility Termination Date and
(b) with respect to any individual Guarantor, if all of the Equity Interests of
such Guarantor are sold in a transaction permitted by the Credit Agreement.

22.    Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Guarantor’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid when
due under this Guaranty shall bear interest at the Default Rate.

23.    Notices. Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Borrower indicated in Schedule 10.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

24.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the Guarantors or to the parties to this Guaranty shall be deemed to include
such Person as a Guarantor hereunder.

25.    Governing Law; Jurisdiction; Etc.

(a)    THIS GUARANTY AND EACH GUARANTY JOINDER AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
GUARANTY JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE

 

8



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY GUARANTY JOINDER AGREEMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY GUARANTY JOINDER
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY GUARANTY JOINDER AGREEMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY GUARANTY JOINDER AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

26.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY OR ANY GUARANTY JOINDER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9



--------------------------------------------------------------------------------

27.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefit of this Guaranty
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder (including the release, impairment or modification of
any Guaranteed Liabilities or security therefor) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Guaranty to the contrary,
the Administrative Agent shall only be required to verify the payment of, or
that other satisfactory arrangement have been made with respect to, the
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements to the extent the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as it may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be. Each
Cash Management Bank and Hedge Bank not a party to the Credit Agreement that
obtains the benefit of this Guaranty shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Cash Management Bank, Hedge Bank, the Administrative Agent and each
of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Credit Agreement.

28.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds and
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty and the other Loan Documents in
respect of Swap Obligations; provided that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty or any other Loan Document, voidable under Debtor
Relief Laws and not for any greater amount. The obligations of each Qualified
ECP Guarantor under this Section shall remain in full force and effect until the
Facility Termination Date. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
of this Section, “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

29.    Amendment and Restatement. Notwithstanding this amendment and restatement
of the Existing Guaranty Agreement, (a) all of the indebtedness, liabilities and
obligations owing by the Guarantors or any other Person under the Existing
Guaranty Agreement shall continue as obligations hereunder, and shall be and
remain secured by this Guaranty, and (b) the guaranty hereunder is given as a
substitution of, and not as a payment of the indebtedness, liabilities and
obligations of the Guarantors under, the Existing Guaranty Agreement and neither
the execution and delivery of this Guaranty nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Guaranty Agreement or the guaranty created thereunder. All references
to the Existing Guaranty Agreement in any Loan Document (other than this
Guaranty) or other document or instrument delivered in connection therewith
shall be deemed to refer to this Guaranty and the provisions hereof.

[Remainder of page intentionally left blank; signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amended and Restated Guaranty as of the day and year first written above.

 

GUARANTORS: REGIS CORPORATION

By:  

 

Name:  

 

Title:  

 

REGIS CORP.

By:  

 

Name:  

 

Title:  

 

SUPERCUTS, INC.

By:  

 

Name:  

 

Title:  

 

SUPERCUTS CORPORATE SHOP, INC.

By:  

 

Name:  

 

Title:  

 

THE BARBERS, HAIRSTYLING FOR MEN & WOMEN, INC.

By:  

 

Name  

 

Title:  

 

Regis Corporation

Amended and Restated Guaranty

Signature Page



--------------------------------------------------------------------------------

ROOSTERS MGC INTERNATIONAL LLC

By:  

 

Name  

 

Title:  

 

SUPERCUTS CORPORATE SHOPS, INC. PUERTO RICO

By:  

 

Name  

 

Title:  

 

RPC ACQUISITION CORP.

By:  

 

Name  

 

Title:  

 

RPC CORPORATE SHOPS, INC.

By:  

 

Name  

 

Title:  

 

REGIS, LLC

By:  

 

Name  

 

Title:  

 

Regis Corporation

Amended and Restated Guaranty

Signature Page



--------------------------------------------------------------------------------

FIRST CHOICE HAIRCUTTERS (INTERNATIONAL) LLC

By:  

 

Name  

 

Title:  

 

CUTCO ACQUISITION CORP.

By:  

 

Name  

 

Title:  

 

REGIS HOLDINGS (CANADA), LTD

By:  

 

Name  

 

Title:  

 

FIRST CHOICE HAIRCUTTERS, LTD

By:  

 

Name  

 

Title:  

 

MAGICUTS, LTD

By:  

 

Name  

 

Title:  

 

FREMONT SOFTWARE, LLC

By:  

 

Name  

 

Title:  

 

Regis Corporation

Amended and Restated Guaranty

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:  

 

Regis Corporation

Amended and Restated Guaranty

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

This GUARANTY JOINDER AGREEMENT dated as of __________ __, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty referenced below; all capitalized
terms used but not defined herein shall have the meanings provided therefor in
such Guaranty).

RECITALS:

A.    REGIS CORPORATION, a Minnesota corporation (the “Borrower”), the lenders
party thereto and the Administrative Agent are party to a Credit Agreement dated
as of March 26, 2018 (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of April 25, 2018, and that certain Amendment No. 2 to
Credit Agreement, dated as of May 15, 2020, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time after
the date hereof, the “Credit Agreement”).

B.    The Borrower, certain of its Subsidiaries and the Administrative Agent are
party to an Amended and Restated Guaranty dated as of May 15, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”).

C.    The Joining Guarantor is a Subsidiary of the Borrower and is required by
the terms of the Credit Agreement to be joined as a party to the Guaranty as a
Guarantor (as defined in the Guaranty).

D.    The Joining Guarantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Guarantor hereby agrees as
follows:

1.    Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Guarantor and is bound by
all the terms, conditions, obligations, liabilities and undertakings of each
Guarantor or to which each Guarantor is subject thereunder, including without
limitation the joint and several, unconditional, absolute, continuing and
irrevocable guarantee to the Secured Parties of the payment and performance in
full of the Guaranteed Liabilities (as defined in the Guaranty) whether now
existing or hereafter arising, all with the same force and effect as if the
Joining Guarantor were a signatory to the Guaranty.

2.    Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.



--------------------------------------------------------------------------------

3.    Severability. If any provision of this Guaranty Joinder Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4.    Counterparts. This Guaranty Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.

5.    Delivery. The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreement and
Secured Hedge Agreements made and maintained, in reliance on this Guaranty
Joinder Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
as herein provided. The Joining Guarantor acknowledges receipt of a copy of this
Guaranty Joinder Agreement and the Guaranty.

6.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 25 and 26 of the Guaranty are hereby incorporated by reference as if
fully set forth herein.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

JOINING GUARANTOR:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit H

Form of Cash Flow/Liquidity Certificate

(see attached)



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CASH FLOW/LIQUIDITY CERTIFICATE

Date: [●], 20[●]

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2018
(as amended by that certain Amendment No. 1 to Credit Agreement, dated as of
April 25, 2018, and that certain Amendment No. 2 to Credit Agreement, dated as
of May 15, 2020, and as further amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Regis Corporation, a Minnesota corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Borrower, and that, as such,
he/she is authorized to execute and deliver this certificate (this “Liquidity
Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:

[1.     The Borrower has delivered the monthly unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the calendar month most
recently ended and the related consolidated statements of income and cash flows
for such month. Such monthly financials fairly present, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments and the absence of
footnotes), the financial position and the results of operations of the Borrower
and its Subsidiaries for such month;]2

[2.     Attached hereto as Schedule 1 to this Liquidity Certificate is a report
detailing Liquidity as of the last day of the month most recently ended;]3

3.    Attached hereto as Schedule 2 to this Liquidity Certificate is a projected
thirteen (13) week cash flow forecast prepared by the Borrower in good faith
covering the immediately following thirteen (13) week period, including all
weekly revenues, receipts and disbursements and related financial information;
and

4.    Attached hereto as Schedule 3 to this Liquidity Certificate is a detailed
report showing any variances from previously delivered forecasts in any prior
Liquidity Certificate delivered pursuant to Section 6.01(c) of the Credit
Agreement.

5.    The information set forth on Schedule 1 is true, correct and complete in
all material respects as of the date hereof.

[Signature page follows]

 

 

2 

To be included for each month ending on and after June 30, 2020.

3 

To be included for each month ending on and after June 30, 2020.

 

Exhibit H

Form of Cash Flow/Liquidity Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Liquidity Certificate to be
executed as of the date first set forth above.

 

REGIS CORPORATION, as the Borrower

By:

 

 

Name:

 

Title:

 

 

Exhibit H

Form of Cash Flow/Liquidity Certificate



--------------------------------------------------------------------------------

Schedule 1

to

Cash Flow/Liquidity Certificate

Liquidity

Liquidity as of: ___________, 20__ (the “Calculation Date”)

 

Calculation

   As of the
Calculation Date  

Revolver Availability. The excess, if positive, of (i) the Aggregate Commitments
over (ii) the aggregate amount of Total Outstandings on such date:

   $ __________  

Unrestricted Cash and Cash Equivalents. Aggregate amount of Unrestricted Cash
and Cash Equivalents held by the Borrower and its Subsidiaries on such date:

   $ __________  

Projected/Actual Franchise Conversions. On and after June 30, 2021, the positive
remainder, if any, of (i) up to $33,000,000 of Net Cash Proceeds projected by
the Borrower to be generated from Franchise Conversions minus (ii) the
cumulative amount of Franchise Conversion proceeds generated after March 31,
2020 (amount included for purposes of determining Liquidity may not exceed
$25,000,000):

   $ __________  

Total Liquidity:

   $ __________  

Minimum Liquidity Requirement (per Section 7.14 of the Credit Agreement):

   $ 75,000,000  

In Compliance?

     Yes/No  

 

Exhibit H

Form of Cash Flow/Liquidity Certificate



--------------------------------------------------------------------------------

Schedule 2

to

Cash Flow/Liquidity Certificate

Thirteen (13) Week Cash Flow Forecast

See attached.



--------------------------------------------------------------------------------

Schedule 3

to

Cash Flow/Liquidity Certificate

Thirteen (13) Week Cash Flow Comparison Report

See attached.

 

Exhibit H

Form of Cash Flow/Liquidity Certificate



--------------------------------------------------------------------------------

Schedule 5.17

Subsidiaries; Equity Interests; Loan Parties

Part (a)         Subsidiaries.

 

Subsidiaries of Regis Corporation

  

Jurisdiction

  

% Ownership Structure

1.  The Barbers, Hairstyling for Men & Women, Inc.

   Minnesota    100.00% Regis Corporation

A. WCH, Inc.

   Minnesota    100.00% The Barbers, Hairstyling for Men & Women, Inc.

1.  We Care Hair Realty, Inc.

   Delaware    100.00% WCH, Inc.

B. Roosters MGC International LLC

   Michigan    84.00% The Barbers, Hairstyling for Men & Women, Inc.

2.  Supercuts, Inc.

   Delaware    100.00% Regis Corporation

A. Supercuts Corporate Shops, Inc.

   Delaware    100.00% Supercuts, Inc.

1.  Tulsa’s Best Haircut LLC

   Oklahoma    50.00% Supercuts Corporate Shops, Inc.

2.  Supercuts Corporate Shops, Inc. – Puerto Rico

   Puerto Rico    100.00% Supercuts Corporate Shops, Inc.

3.  RPC Acquisition Corp.

   Minnesota    100.00% Regis Corporation

A. RPC Corporate Shops, Inc.

   Minnesota    100% RPC Acquisition Corp

4.  Regis Corp.

   Minnesota    100.00% Regis Corporation

5.  Regis Insurance Group, Inc.

   Vermont    100.00% Regis Corporation

6.  Regis LLC (f/k/a Regis, Inc.)

   Minnesota    100.00% Regis Corporation

7.  First Choice Haircutters (International) LLC (f/k/a First Choice Haircutters
(International) Corp.)

   Delaware    100.00% Regis Corporation

8.  Cutco Acquisition Corp.

   Minnesota    100.00% Regis Corporation

9.  Regis International Ltd.

   Minnesota    100.00% Regis Corporation

10.  N.A.H.C. Acquisition LLC

   Minnesota    100.00% Regis Corporation

11.  EEG, Inc.

   Delaware    54.57% Regis Corporation

12.  Regis Netherlands, Inc

   Minnesota    100.00% Regis Corporation

13.  Roger Merger Subco LLC

   Delaware    100.00% Regis Corporation

14.  RGS International SNC

   Luxemburg    99.99% Regis Corporation       00.01% Roger Merger Subco LLC



--------------------------------------------------------------------------------

A. Regis International Holdings SARL

   Luxemburg    100.00% RGS International SNC

1.  Regis Holdings (Canada), Ltd

   Nova Scotia    100.00% Regis International Holdings SARL

a.   First Choice Haircutters, Ltd

   Nova Scotia    100.00% Regis Holdings (Canada), Ltd.

b.  Magicuts, Ltd.

   Nova Scotia    100.00% Regis Holdings (Canada), Ltd.

2.  RHS UK Holdings Ltd

   United Kingdom    100.00% Regis International Holdings SARL

a.   HCUK Hair, Ltd

   United Kingdom    100.00% RHS UK Holdings Ltd

3.  Supercuts UK (Franchise) Ltd.

   United Kingdom    100.00% Regis International Holdings SARL

15.  Mark Anthony, Inc.

   North Carolina    100.00% Regis Corporation

A. RG International Holdings, LLC

   Delaware    50% Mark Anthony, Inc. 1% RG International, LLC

1.  RG Salon Management LLC

   California    100% RG International Holdings, LLC

a.   Salon Management of New York

   New York    100% RG Salon Management LLC

2.  Haircare Ltd

   United Kingdom    100% RG International Holdings, LLC

a.   York Avenue Beauty Salons, Ltd.

   Canada    50% Haircare Ltd

b.  Haircare Gmbh

   Germany    Germany

c.   Haircare UK Ltd

   United Kingdom    100% Haircare Ltd

d.  Sagestyle Ltd

   United Kingdom    100% Haircare Ltd

16.  RG International, LLC

   Delaware    100% Regis Corporation

17.  Fremont Software, LLC

   Delaware    100.00% Regis Corporation

Part (b)         Other Equity Investments.

None.

Part (c)         Loan Parties.

 

Name of
Grantor

  

Jurisdiction of
Incorporation or
Organization

  

Federal

Taxpayer
Identification

Number

  

Principal Place of

Business

Regis Corporation    Minnesota    41-0749934   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Regis Corp.    Minnesota    04-3608574   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Supercuts, Inc.    Delaware    68-0141288   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Supercuts Corporate Shops, Inc.    Delaware    68-0203536   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416



--------------------------------------------------------------------------------

The Barbers, Hairstyling for Men & Women, Inc.    Minnesota    41-0945858   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Regis LLC    Minnesota    41-1859306   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Fremont Software, LLC    Delaware    83-3205646   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Roosters MGC International LLC    Michigan    27-0651232   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

RPC Acquisition Corp.    Minnesota    03-0518108   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

RPC Corporate Shops, Inc.    Minnesota    27-3568161   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

First Choice Haircutters (International) LLC    Delaware    98-0171935   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Cutco Acquisition Corp.    Minnesota    41-1966116   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

First Choice Haircutters, Ltd.    Nova Scotia, Canada    895596096RC0003   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Regis Holdings (Canada), Ltd.    Nova Scotia, Canada    104454236RC0002   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Magicuts, Ltd.    Nova Scotia, Canada    892869181RC0003   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416

Supercuts Corporate Shops, Inc. Puerto Rico    Puerto Rico    68-0203536   

3701 Wayzata Boulevard,

Suite 500

Minneapolis, MN 55416



--------------------------------------------------------------------------------

Schedule 1.02

Mortgaged Properties

None.